Citation Nr: 1208587	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  90-26 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the left hip with Legg-Perthes disease, status post total left hip replacement, in excess of 80 percent prior to May 25, 2008, and in excess of 90 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 40 percent for arthritis and disc disease of the cervical spine.

3.  Entitlement to an increased rating for arthritis of the left knee, currently rated as 30 percent disabling.

4.  Entitlement to an increased rating for limitation of extension of the left knee, currently rated as 30 percent disabling.

5.  Entitlement to an increased rating for limitation of extension of the right knee, currently rated as 30 percent disabling.

6.  Entitlement to an increased rating for arthritis of the right knee, currently rated as 20 percent disabling.

7.  Entitlement to special monthly compensation (SMC) under the provisions of 38 U.S.C. § 1114(s).


REPRESENTATION

Appellant represented by:	Joseph L. Kashi, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to September 1974 when he was placed on the temporary disability retired list.  He was permanently retired by reason of physical disability in June 1978.  The Veteran had additional service in the Air National Guard from January 1956 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

The Veteran's case was last before the Board in April 2007.  The Board remanded the case for additional development.  The Board noted that the Veteran had raised three issues for consideration that had not yet been developed.  The issues were referred to the RO.

Two of the issues, entitlement to concurrent receipt of military retired pay and entitlement to reimbursement for medical expenses were addressed by the RO.  In September 2009, the Veteran was instructed that he had to contact the Department of Defense in regard to the concurrent receipt issue.  In addition, there is a letter of denial of a claim for medical reimbursement from the Alaska Healthcare System and Regional Office of record.  The letter is dated in October 2007.  Although the Healthcare System is the agency of original jurisdiction in regard to the reimbursement issue, there is no indication in the claims folder that the Veteran has expressed disagreement with that determination.

The third issue was a claim for entitlement to SMC for aid and attendance.  The RO granted the benefit by way of a rating decision dated in April 2010.  The Veteran expressed disagreement with the effective date of the award of the SMC in April 2010.

On June 20, 2011, the RO issued a statement of the case (SOC) in regard to an earlier effective date for the grant of SMC for aid and attendance.  The Veteran was informed that he had 60 days or the remainder of the one-year appeal period to perfect his appeal of the issue.  As the one-year period from the date of notice had expired in April 2011, the Veteran had 60 days to perfect his appeal.  There is no indication in the claims folders made available to the Board that the Veteran perfected a timely appeal of this issue.  Accordingly, it is not before the Board for appellate review.

The Veteran submitted several statements in 2011 wherein he appeared to raise several issues for consideration by the RO; however, the statements were vague in nature.  The RO wrote to the Veteran in July 2011 and acknowledged his statements and asked that the Veteran provide the RO with specific information as to any issue he wanted to be addressed.  There is no indication in the claims folder that the Veteran responded to the RO's letter.  It is not known if any response to the letter was received after the case was forwarded to the Board for review.  In any event, as no specific issue was identified, the Board advises the Veteran to contact the RO with any specific claim or issue that he believes requires further action.  

Finally, the Board notes that the Veteran submitted a statement that was received at the RO in August 1987.  The statement served, in part, as a notice of disagreement (NOD) with certain aspects of a rating decision from September 1986.  The statement noted that the Veteran had undergone a total left hip replacement in May 1975 and that he had not been compensated at the 100 percent rating for the period following the surgery.  The Veteran also cited to 38 C.F.R. § 3.350 and argued that he was entitled to SMC.

The RO denied entitlement to SMC under 38 U.S.C.A. § 1114(s) by way of a rating decision dated in April 1988.  The rating decision cited to a period from May 26, 1975, to August 1, 1976, and found that the Veteran did not meet the criteria for the benefit.  However, the RO continued to adjudicate the Veteran's claim on the basis of a current request for such benefits as evidenced by later statement of the case and supplemental statements of the case.  Thus, the Board has adjudicated the issue on that basis.  

The RO had issued a rating decision in October 1975 that provided disability ratings for the Veteran's service-connected hips.  The rating decision acknowledged the Veteran's surgery of May 1975 but assigned an 80 percent disability rating for the left hip, effective from October 1, 1975.  (The VA Schedule for Rating Disabilities was amended in September 1975, effective from September 9, 1975, to provide specific disability ratings in the cases involving prosthetic implants of the hips.)  The Veteran was provided notice of the rating decision and his appellate rights in October 1975.  There is no indication in the claims folder that the Veteran disagreed with any aspect of the rating decision within the one-year appeal period.

It appears that the Veteran's submission of August 1987, in addition to raising a claim for entitlement to SMC under 38 U.S.C.A. § 1114(s) represented a claim for entitlement to a 100 percent rating for his left hip replacement in 1975.  As the evidence of record indicates that the October 1975 decision became final, the Veteran's claim would have to be based on clear and unmistakable error in that rating decision.  In any event, such a claim has not been developed or certified on appeal to the Board.


FINDINGS OF FACT

1.  From September 30, 1986, the Veteran's service-connected arthritis of the left hip with Legg-Perthes disease, status post total left hip replacement has been manifested by a loose prosthetic, painful motion, weakness, instability, atrophy of the musculature and has required the use of crutches. 

2.  Prior to July 13, 2011, the Veteran's service-connected arthritis and disc disease of the cervical spine have been manifested by painful limitation of motion of the cervical spine with severe symptoms associated with intervertebral disc syndrome and possible radiculopathy.

3.  From July 13, 2011, the Veteran's service-connected arthritis and disc disease of the cervical spine have been manifested by painful limitation of motion of the cervical spine with pronounced symptoms on a daily basis, including radiculopathy, with little intermittent relief.  

4.  From September 30, 1986, the Veteran's left knee disability evaluated under Diagnostic Code 5257 with a protected rating, has been manifested by no more than moderate instability.

5.  As of November 13, 1993, the Veteran exhibited a limitation of extension of the right knee manifested by extension limited to 10 degrees with painful motion.

6.  As of December 23, 2009, the Veteran exhibited a limitation of extension of the left knee manifested by extension limited to 5 degrees with painful motion.

7.  From July 13, 2011, the Veteran's limitation of extension of the right knee is manifested by extension limited to 25 degrees with painful motion.

8.  From July 13, 2011, the Veteran's limitation of extension of the left knee is manifested by extension limited to 20 degrees with painful motion.

9.  From July 13, 2011, the Veteran's limitation of flexion of the right knee is manifested by a range of motion of flexion to 35 degrees with painful motion.

10.  From July 13, 2011, the Veteran's limitation of flexion of the left knee is manifested by a range of motion of flexion to 40 degrees with painful motion.

11.  From September 30, 1986, the Veteran's right knee disability evaluated under Diagnostic Code 5257 with a protected rating, has been manifested by no more than moderate instability.

12.  The Veteran's service-connected arthritis of the left hip with Legg-Perthes disease, status post total left hip replacement, rated at the 90 percent level, precludes him from securing and maintaining substantially gainful employment, from September 30, 1986.  The Veteran has other service-connected disabilities that are ratable as 60 percent disabling when combined from that same date.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 90 percent for service-connected arthritis of the left hip with Legg-Perthes disease, status post total left hip replacement, have been met from September 30, 1986.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5054, 5255 (2011).

2.  The criteria for a rating of 60 percent for service-connected arthritis and disc disease of the cervical spine have been met from July 13, 2011.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5243, 8510 (2011); 38 C.F.R. § 4.71a, 4.124a, Diagnostic Codes 5290, 5293, 8510 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

3.  The criteria for a disability rating in excess of 30 percent for left knee disability rated under Diagnostic Code 5257 have not been met.  38 U.S.C.A. §§ 110, 1155, 5107; 38 C.F.R. §§ 3.951, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).

4.  A rating of 10 percent for limitation of extension of the right knee is warranted from November 13, 1993.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2011).  VAOPGCPRECS 23-97, 9-98, 9-2004.

5.  A rating of 10 percent for limitation of extension of the left knee is warranted from December 23, 2009.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2011).  VAOPGCPRECS 23-97, 9-98, 9-2004.

6.  The criteria for a disability rating in excess of 20 percent for right knee disability rated under Diagnostic Code 5257 have not been met.  38 U.S.C.A. §§ 110, 1155, 5107; 38 C.F.R. §§ 3.951, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).

7.  The criteria for a disability rating in excess of 30 percent for limitation of extension of the right knee, from July 13, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261.

8.  The criteria for a disability rating in excess of 30 percent for limitation of extension of the left knee, from July 13, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261.

9.  A separate 20 percent rating for limitation of flexion of the right knee, from July 13, 2011, is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2011).  VAOPGCPRECS 23-97, 9-98, 9-2004.

10.  A separate 10 percent rating for limitation of flexion of the left knee, from July 13, 2011, is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2011).  VAOPGCPRECS 23-97, 9-98, 9-2004.

11.  The criteria for entitlement to special monthly compensation under 38 U.S.C.A. § 1114 (s), from September 30, 1986, have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2002); 38 C.F.R. § 3.350(i)(1) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset the Board notes that this appeal dates back to a claim made in July 1986.  The evidence reviewed includes 12 volumes of claims folders.  In addition, the Veteran has submitted a significant amount of evidence in support of his claim.  This includes material in three-ring binders, computer printouts, small binders, a videocassette tape, CD ROMs, and several hundred documents affixed to Styrofoam backing.  In total, there are over 11 boxes of materials and claims folders associated with this case.  It has all been reviewed in the adjudication of this appeal.

I.  Background

As noted in the Introduction, the Veteran served on active duty from February 1964 to September 1974.  At that time he was placed on the temporary disability retired list (TDRL).  His Physical Evaluation Board (PEB) records reflect his disabilities as osteoarthritis of both hips and both knees causing painful motion.  The Diagnostic Code used was 5003 - pertaining to disabilities involving degenerative arthritis.  The combined rating for the hips and knees was 30 percent.  

The Veteran submitted his original claim for VA disability compensation benefits in September 1974.  The RO granted service connection for osteoarthritis of both hips and knees in November 1974.  The rating was said to be a pre-stabilization rating with an examination scheduled prior to the expiration of one year.  The Veteran was given a 100 percent rating under the authority of 38 C.F.R. § 4.28 (1974).  The effective date of the rating was as of September 30, 1974, the date of the Veteran's placement on the TDRL.

The Veteran was afforded VA examinations April 1975.  One was to assess his overall status based on his prestabilization rating.  That examiner said that the Veteran had very painful motion in both hips and was unable to walk without limping.  It was his suggestion that the Veteran have bilateral total hip procedures.  The second examination was to evaluate a claim for automobile/adaptive equipment.  That examiner noted that the Veteran favored his left lower extremity and had a limited range of motion of the hips.

VA received notice that the Veteran had undergone a total left hip replacement in May 1975.  The information was provided by the Veteran's physician, G. B. von Wichman (hereinafter Dr. vWichman as he signed his name).  Dr. vWichman said that the Veteran just discontinued using crutches two weeks earlier and still had a limp and other problems with his left hip that were to be expected.  He recommended an evaluation in one year.

The RO issued a rating decision to terminate the prior prestabilization rating in October 1975.  The Veteran's left hip was given an 80 percent disability rating and the right hip a 30 percent disability rating.  The disabilities were rated under Diagnostic Code 5255, a code used to evaluate impairments of the femur, to include the surgical neck.  38 C.F.R. § 4.71a (1975).  The Board notes that the 80 percent rating was the highest schedular rating available under Diagnostic Code 5255.  The Board further notes that the rating criteria for this diagnostic code have been unchanged since that time.  The Veteran's combined disability rating was 100 percent.  As an additional note, the rating decision did not mention the Veteran's previously service-connected disabilities for osteoarthritis of the knees.  

Additional treatment records from Dr. vWichman for the period 1975 to 1980 reflect that the Veteran continued to have problems with both hips.  He was also noted to use crutches quite often in order to be stable.

The RO issued a number of rating decisions in 1977, 1978, 1979, and 1981 that continued the Veteran's combined 100 percent rating.

The Veteran was afforded a VA examination in July 1986.  The Veteran reported problems with his right hip.  The Veteran also reported that his left hip condition had deteriorated since his surgery.  He said he had very little muscle control over the left leg.  The examiner did not examine the Veteran's hips.  The examiner reviewed the results of x-rays of the left hip.  She provided an assessment of left hip replacement, status post aseptic necrosis of the hip.  She said the major problem was limitation of activity as the result of muscle control.  She added that there was no prospect for improvement in this situation that long after surgery.  

The RO issued a rating decision in September 1986 that said it incorporated the facts from the October 1975 rating decision.  The rating decision cited to 38 C.F.R. § 3.105(e) as a means of effecting a reduction in the disability rating for the left hip and right hip disability ratings.  Pertinent to the current appeal, the left hip rating was established as a 70 percent rating from October 1, 1975, under Diagnostic Code 5054.  38 C.F.R. § 4.71a (1986).  This diagnostic code pertains to ratings for hip replacements.  (The rating schedule was originally amended in September 1975 to rate hip replacement surgery.  The maximum rating is a 90 percent rating and the next lower rating is a 70 percent rating.  The criteria did not, and does not provide for an 80 percent rating for this diagnostic code.)

The rating decision also acknowledged an error in the rating decision of October 1975 for not rating the Veteran's service-connected knee disabilities.  The Veteran's knee disabilities were each rated at the noncompensable level, effective from October 1, 1975.  The diagnostic codes used to rate the disabilities were 5003 and 5260, pertaining to disabilities involving degenerative arthritis/osteoarthritis and limitation of flexion.

The Veteran was given notice of the proposed rating actions in September 1986.  He submitted argument against the change in ratings that same month.  He noted that he did not report for his VA examination with his crutches as such use was very difficult for him as he could no longer depend on his arms and shoulders.  He also took issue with the VA examinations in general.  He submitted a report of an x-ray of the cervical spine that reported degenerative disc disease (DDD) at C5-6 and C6-7 that was associated with degenerative arthritic changes and moderate encroachment upon the right neural foramina at C5-6.

The Veteran was originally scheduled for a hearing for December 1986.  However, the hearing was postponed pending the outcome of VA examinations.  The RO also issued a rating decision that restored the Veteran's left hip rating pending the examinations in December 1986.  The left hip was rated as 80 percent disabling under Diagnostic Codes 5054-5255.

The Veteran was afforded a contract orthopedic examination in December 1986.  The examiner noted that the Veteran was to be evaluated by a rheumatologist and the current exam was limited to the hips.  The examiner noted the hip replacement surgery in May 1975.  The Veteran reported having good days and bad days.  The examiner said the Veteran had not used ambulatory aids since 1976 because of upper extremity problems that precluded the use of crutches and canes.  The examiner said the Veteran walked with a slow gait.  The Veteran was noted to have pain on all extremes of motion with extension to 0 degrees, flexion to 90 degrees, internal rotation to 0 degrees, external rotation to 30 degrees and abduction to 15 degrees for the left hip.  The examiner provided a diagnosis of status post left total hip replacement with continued chronic hip complaints.  

The Veteran was afforded a contract rheumatology examination in January 1987.  The Veteran reported pain in both hips, his neck and both knees.  He said he had a sensation of swelling in his knees from 1-14 days that involved one knee or the other.  The examiner said the Veteran used crutches and got around "slowly".  He had not been able to work since 1973 (the other examiner said 1974 and noted that the Veteran was placed on the TDRL in September 1974).  The Veteran reported restricted mobility of his neck.

The examiner said the Veteran moved slowly without assistance in the examining room; however, the Veteran was observed using crutches in the hallway and seemed to rely on the physical support of his wife.  The examiner referred to records from a physical therapist as containing range of motion measurements.  The examiner provided pertinent diagnoses of status post left total hip replacement, and DDD of the cervical spine with associated spondylosis deformans without evidence of radiculopathy.

Records from Peninsula Physical Therapy were associated with the claims folder in January 1987.  These records were referenced by the rheumatology examiner as containing range of motion measurements.  A January 26, 1987, report noted that the Veteran complained of pain.  The only relevant range of motion provided was for the neck.  The Veteran had flexion to 15 degrees, extension to 20 degrees, and rotation to the right to 28 degrees and to the left 22 degrees.  He had lateral flexion to the right to 8 degrees and to 10 degrees on the left.  Pain was noted on all ranges in the neck.  

A second entry, from January 28, shows that the Veteran complained of continuous pain.  He was unable to use crutches or canes to stabilize his gait due to pain and weakness in his shoulder girdle and upper extremities.  The therapist also said that the Veteran had fallen several times.  The Veteran had a range of motion for the right knee measured as 15 to 135 degrees and the left knee as 20 to 130 degrees.  Both measurements were active measurements.  His left hip active range of motion was recorded as 95 degrees of flexion, 10 degrees of abduction, within normal limits of adduction, 10 degrees external rotation, and 20 degrees internal rotation, and minus 10 degrees of extension.

The physical therapist said the Veteran's muscle tone was described as low in the trunk and extremities and muscle bulk as small and atrophic in the trunk and extremities.  The therapist also reported that, in addition to the Veteran's bilateral hip condition, he also had degenerative osteoarthritis in both shoulders, entire spine and knees.  She said that she had worked on and off with the Veteran for the past 10 years and that physical therapy had provided only mild temporary pain relief.  She said that his hip range of motion and strength were inhibited by pain and that this interfered with his normal activities of daily living (ADL).  She also said that he required assistance with some ADL but was able to do others independently, but with great difficulty.  She opined that the Veteran's condition had worsened a great deal since she first saw him in 1976.  She felt that his prognosis for improvement was poor and that the degenerative nature of his illness would only worsen.  

A letter from Senator Stevens of Alaska was received in January 1987.  The letter transmitted a separate letter and medical evidence submitted by the Veteran.  One item was a letter from G. F. Garnett. M. D, dated in October 1986.  Dr. Garnett said that he had followed the Veteran since August 1986 due to significant pain from degenerative arthritis of the shoulders and knees.  He said that x-rays also demonstrated marked degenerative changes throughout his spine and hips and that the Veteran was kept pain free only through the use of Talacen.  He said that the Veteran reported significant enough pain that he even had to have reconstructive dental surgery done due to clenching his teeth from the pain.  He said that, based on August 1986 x-rays, the Veteran's overall prognosis was very poor.  Dr. Garnett said that, because of the significant degenerative changes throughout the Veteran's spine and hips, he anticipated a course of unrelenting pain that would become gradually less controllable with time.  He said that he had cautioned the Veteran about the use of chronic narcotic analgesics over a long term because of his anticipated permanent course of pain from the slowly progressive degeneration of his joints.  

The RO issued a rating decision in March 1987.  In regard to the Veteran's left hip, the decision reduced his rating from 80 percent to 50 percent and referred to Diagnostic Codes 5054-5255 as the pertinent codes for the disability.  In addition, service connection was established for cervical arthritis with a 30 percent rating.  The effective date for the grant of service connection and rating for the cervical spine was September 30, 1986.  The rating was based on Diagnostic Code 5290 for limitation of motion of the cervical spine.  38 C.F.R. § 4.71a (1986).  The 30 percent rating was the maximum schedular rating for that diagnostic code.

The rating decision also increased the Veteran's left knee arthritis rating to 30 percent and his right knee rating was increased to 20 percent.  Both ratings were based on Diagnostic Codes 5003 and 5261, pertaining to arthritis and limitation of extension.  The ratings were effective from September 30, 1986.  The Veteran's overall combined disability rating remained at the 100 percent level.  The Board notes that the Veteran was also granted service connection for separate disabilities involving arthritis of the lumbar spine and thoracic spine.

Thereafter the Veteran submitted a great deal of correspondence that addresses a number of issues outside the purview of the Board.  The Veteran wrote to the RO and VA Central Office regarding a number of complaints.  He also wrote to his senator.  A submission from August 1987 was accepted as a claim for SMC.

The RO issued a rating decision that denied entitlement to SMC under the provisions of 38 U.S.C. § 1114(s) in April 1988.  (This level of SMC is awarded if a veteran has a service-connected disability rated as total and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) is permanently housebound by reason of service-connected disability or disabilities.  In this case, the RO determined that the Veteran did not have the requisite disability ratings and was not housebound.)

The Veteran submitted additional argument and evidence in September 1988.  This included private medical records that either predated the current claim by several years or were already of record and considered.  He also submitted copies of TDRL examinations conducted in February 1976 and February 1978 that were not previously of record.  He included a copy of the final PEB report of May 1978 that established his permanent disability retirement from service.  The Veteran's final disability related solely to his hips; there was no mention of his knees.  He received a 60 percent rating for his left hip with the disability described as total hip replacement with limitation of motion, painful motion and shortening of the left leg, moderately severe.  He also received a 30 percent rating for his right hip for osteoarthritis secondary to coxa magna, right femur, with limitation of motion and pain, requiring use of crutches, rated as malunion of the femur with marked hip disability.  The combined disability rating was 80 percent.  The Army used Diagnostic Code 5174 for rating the left hip and Diagnostic Code 5255 for the right hip.

The Board notes that the TDRL reports listed the Veteran's right leg as shorter than the left by 1-inch in the 1976 report.  The 1978 report said there is a discrepancy of the right leg being 3/4-inch short and a true discrepancy of 1/4-inch.  In any event, the length discrepancy is not a compensable disability under the VA rating scheduled.  See Diagnostic Code 5275, 38 C.F.R. § 4.71a (1987).

The Veteran and his spouse testified at a hearing at the RO in October 1988.  He was represented by an attorney at the time.  The Veteran testified that he no longer used crutches to get around because he no longer felt safe using them.  He said that he had fallen several times while trying to use crutches.  He said it was 1983 or 1984 when he stopped using crutches and canes because he said he just could not trust using them.  He described his difficulties in getting out of bed and how easy it was for him to fall because of his legs giving way.  He said that he did not get out of the house often but would drive his wife to work.  He described other activities that he would engage in while at home.  He said that he tried to stay active.  The Veteran also related that his back, shoulders, knees, arms, neck, and hips would all start hurting in the late afternoon.  

The Veteran submitted a statement from Dr. Garnett that was dated in October 1988.  Dr. Garnett said the Veteran's leg muscles had atrophied to the point where he would fall and was unable to support himself with crutches due to severe limb girdle disease of the shoulders.  

Additional records from Dr. vWichman were received in January 1989.  The records related to outpatient visits from December 1986 to December 1988.  A December 1986 entry noted that the Veteran complained of pain in both shoulders and wanted to have them injected.  The left shoulder was injected at that time.  In January 1988 the Veteran was seen for a complaint of left shoulder pain and stiffness.  The Veteran related an incident when he slipped and fell on the ice a year earlier and landed on his shoulder.  Dr vWichman said that would explain the atrophy of the muscles, limited motion and recurrent pain.  He said this could only be explained by a rotator cuff lesion.  Finally, an entry dated in December 1988 noted that the Veteran had a terrible time in the winter because he had no control over his legs.  Also, with his left shoulder developing dystrophic changes, the Veteran felt very handicapped.  Dr. vWichman noted that he did not have any suggestions for the Veteran as he felt that his handicap would increase.  He said that he could not see the Veteran doing any type of job because he had to change his posture frequently to relieve his discomfort.  Dr. vWichman noted that the Veteran said that he had trouble navigating on a normal floor and that his left leg would frequently give way on him.  

The hearing officer issued a decision in June 1989.  He said that the evidence of record did not create a basis for change and that rating decisions from December 1986, March 1987 and April 1988 were affirmed.

The Veteran submitted additional argument in February 1990.  He included citations to specific statutes and regulations and how the evidence of record supported his contentions for his pending service connection and/or increased rating claims.  

The Veteran's case was certified on appeal to the Board in July 1990.  Of record, is a letter from J. J. Eufemio, dated in March 1991.  The letter notes Mr. Eufemio is an attorney and that he had appeared at the Board in Washington, D.C., on behalf of the Veteran.  He said that a scheduled hearing was postponed at that time because certain proceedings had not been completed at a lower level.  He stated that, since no hearing could be arranged for the Veteran in Seattle or Anchorage, that they would present their case in writing.

The Board notes that there were multiple contacts between the RO and Mr. Eufemio throughout 1991.  The contacts were in regard to multiple attempts to schedule a local hearing for the Veteran.  No hearing date could be established that would accommodate Mr. Eufemio's availability, a space on the docket and the Veteran's ability to travel and be present.  Mr. Eufemio submitted a written brief on behalf of the Veteran in October 1991.  The Veteran's case was returned to the Board in June 1992.

The Board remanded the case for additional development in March 1993.  

The Veteran was afforded a contract Aid and Attendance examination in November 1993.  The examiner included a copy of his examination report and a transmittal letter to VA, both of which were dated in November 1993.  In the examination report the examiner noted that the Veteran related his problems to his hips and knees.  The Veteran said that his problem was that his left leg would give way and cause him to fall.  His right leg had also started to give way as well and he would suffer falls as a result.  The Veteran told the examiner that he sometimes would fall down and be unable to get up.  The Veteran did leave his home unaccompanied on occasion.  He said that this might be once a year.  He also told the examiner that he walked with a cane at home but did not have a cane at the examination.  The Veteran said that he had to use his left arm to put pressure on his left thigh as he walked.  

On physical examination the Veteran was noted to sit with a normal posture.  He was observed to lean toward his right and press his right hand on the anterior thigh.  The examiner said that there was no evidence of asymmetry of the lower extremities, although they were not measured specifically.  The examiner said that it was very difficult to assess the Veteran's true functional abilities.  He noted that the Veteran had significant pain behavior.  The examiner remarked that the Veteran might benefit from a very objective assessment from someone such as a physical therapist who was trained in measuring functional capacity.  The examiner said that it was clear from the Veteran's interview and history that he had a strong belief in his need for assistance.  The examiner concluded by saying that, based on this brief meeting and assessment, he was not able to truly determine the Veteran's functional capacity.

In the November 1993 transmittal letter, the examiner said that the Veteran complained of chronic and debilitating pain.  He said that, by the Veteran and his wife's description, the Veteran's ability to be safe at home was compromised by his likelihood of falling and being unable to get up unassisted.  He remarked that the Veteran might benefit from an emergency call device to be worn at all times.

The Veteran was afforded a contract neurological examination in December 1993.  The Veteran appeared at the examination with a cane.  The examiner noted that the Veteran complained that his knees ached frequently because of uneven wear secondary to trying to favor his left leg and left hip.  The Veteran said that he frequently used his right leg to support himself and that his left leg would give out.  The Veteran also frequently used a cane or crutches to get around.  The Veteran was noted to have decreased range of motion of his neck in all directions tested.  The examiner said that there was decreased left quadriceps and hamstring strength but this seemed mostly secondary to response of pain.  He said that it was quite difficult to get the Veteran to fully contract his leg because of a significant amount of pain.  The examiner said that the Veteran was quite unstable because of a diffuse weakness of the hip musculature.  Tandem and reverse tandem gait could not be done because of the hip instability.  

The examiner said that the Veteran had diffuse orthopedic problems with a frozen left shoulder, degenerative joint disease (DJD) of the neck, lumbar spine with DJD and old compression fractures, left total hip replacement with DJD of the right hip and knees as well.  He said that the Veteran had a significant amount of difficulty with walking.  He added that the Veteran would need to be seen by orthopedics over a long period of time and needed chronic pain management.  

The Veteran was afforded a contract orthopedic examination in November 1993, with the report submitted in January 1994.  The examiner noted that the Veteran estimated that he could sit for 2 hours, stand for 5-7 minutes, and walk 100 feet without a cane and 200 feet with a cane.  The Veteran was noted to walk with a marked limp, antalgic type, which favored the left lower extremity.  The Veteran said that he was unable to toe or heel walk on the left side but could do this on the right side.  The Veteran could do a one-quarter squat or deep knee bend and recover but did this with the left knee extended.  A measurement of the Veteran's thigh circumference was equal for both thighs.  

The examiner reported that the Veteran had a range of motion of the cervical spine of flexion to 45 degrees, extension to 25 degrees, left lateral rotation to 40 degrees and right to 55 degrees, lateral bending was to 30 degrees on the left and 15 degrees on the right.  The examiner said that the deep tendon reflexes (DTRs) of the upper extremities were 1+ at the right biceps, 2+ left biceps, and 2+ bilaterally at the brachioradialis.  The DTRs were 2+ for the right triceps and 1+ at the left.  

In regard to the left hip, the examiner reported there was extension of -15 degrees, flexion to 60 degrees with pain, internal rotation of 0 degrees with pain and external rotation to 30 degrees with pain.  The examiner said that adduction and abduction were not measured.  In regard to the Veteran's knees, the range of motion was given as 10 degrees extension, and 130 degrees flexion on the right and 0 degrees extension and 110 degrees flexion on the left.  The examiner did state there was no collateral or cruciate instability and no effusion of either knee.

The examiner referred to x-rays of the cervical spine that he said showed demonstrated narrowing at C4-5, C5-6, and C6-7 disc spaces with anterior osteophyte formation at C5-6 and C6-7.  He also noted that x-rays of the knees showed narrowing of the medial compartments.  

The examiner provided several pertinent diagnoses to include cervical disc degeneration, multiple levels, with possible radiculopathy involving either the right or left or both upper extremities on that basis, status post left total hip replacement with possible loosening of the acetabular component, and osteoarthritic change of both the right and left knee involving at least the medial compartment.  

The Board notes that the examination results include additional x-ray reports from Central Peninsula General Hospital dated in January 1994.  A cervical spine x-ray noted that comparison was made with an x-ray from September 1986.  The current view was said to show mild DDD at C4-5, C6-7 levels and moderate DDD with posterior osteophytes at C5-6 with moderate right-sided neural foraminal encroachment and left-sided neural foraminal encroachment present at that level.  There was also mild right-sided foraminal encroachment at the C4-5 and C6-7 levels and mild neural foraminal encroachment on the left at the C6-7 levels.  The report said the findings were slightly worse when compared with the 1986 examination.  

A thoracic spine x-ray was compared with an earlier x-ray from 1981.  The current report found minimal DDD present within the upper thoracic spine; this was said to be unchanged since the 1981 report.  

The RO issued a rating decision in December 1994.  The rating decision increased the Veteran's rating for his cervical spine disability to 40 percent.  The diagnostic codes used to rate the disability were 5003 and 5293.  As previously established, 5003 pertains to degenerative arthritis.  Diagnostic Code 5293 relates to disabilities involving intervertebral disc syndrome (IVDS).  The 40 percent rating represented the next-to-highest rating under the criteria, with a 60 percent rating representing the maximum schedular rating.  The effective date of the increase was established as September 30, 1986, or the date of the grant of service connection.  

The RO also noted that the contract orthopedic examination found no evidence of knee instability.  The Veteran's knee ratings were confirmed and continued at their prior disability levels.  However, the RO did change the diagnostic code used to evaluate the knee disabilities by using 5003 and 5257.  Diagnostic Code 5257 relates to impairments of the knee characterized by recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (1994).  The Board notes that while the Diagnostic Code 5257 was used at this time, the reasons and bases for the ratings discussed only that the Veteran required a greater degree of limitation of extension in order to warrant increased ratings for the knee disabilities.  

The Veteran made several lengthy submissions in which he expressed his arguments as to how his disability ratings were not correct.  He submitted several items of evidence, to include duplicate medical evidence.  He also submitted Army personnel records.  One new item was a chart entry from Dr. Anderson dated in December 1993.  Dr. Anderson noted that the Veteran complained of pain in his neck, back, both knees and his left shoulder.  The Veteran had pain in both hips.  Dr. Anderson said that he had watched the Veteran function in public for the last year and said that the Veteran had difficulty moving except on level ground and then only at a slow pace.  Dr. Anderson said he had seen the Veteran nearly fall on a number of occasions.  He said that the Veteran had difficulty in using crutches or a cane for support due to weakness in his shoulder.  Dr. Anderson noted that the Veteran was capable of driving a car but was virtually incapable of any emergency action or handling problems by himself and desired to have his wife with him when he traveled.  He said that this was a convenience that was fully warranted by the Veteran's physical condition.

Finally, the Veteran submitted a report from R. A. Sparks, III, M.D., that was dated in February 1995.  Dr. Sparks noted that he was the president of a medical board that had evaluated the Veteran while the Veteran was still on active duty in 1974.  He said the Veteran had traveled to Alabama in January 1995 for a review of his records and a medical examination.  Dr. Sparks noted the several events in service that led to the Veteran sustaining various injuries.  Dr. Sparks noted that he compared x-rays of the left hip from April 1976 and from January 1984.  He stated that he had rarely seen a 20-year old total hip that looked this good.  There was a minimal lucent line in the vicinity of the calcar femorale but this did not seem to indicate instability.  He said the osteotomy of the greater trochanter seemed to have healed perfectly.  

As to the physical examination, Dr. Sparks said the Veteran walked around the examining room, using crutches.  He commented that the Veteran appeared to be in discomfort.  He said that the Veteran's upper extremities were well-muscled, apparently because the Veteran used crutches a great deal.  Dr. Sparks said he "probably" would not expect any improvement in the Veteran's condition.  He said the Veteran probably needed a total hip replacement on the right but the Veteran was not happy with his pain level from the left hip and feared surgery in general.

The RO issued a rating decision that continued the Veteran's disability ratings in February 2000.  

The Veteran submitted additional argument and medical evidence in May 2000.  The medical records included entries from Dr. Fraser for the period from July 1998 to March 1999.  The Veteran was seen with complaints of bilateral hip pain in July 1998.  A report of an x-ray of the left hip from March 1999 noted that the current x-ray was reviewed in comparison to ones from 1986 and 1998.  The determination was that there was progression of findings consistent with loosening of both the acetabular and femoral components of the left hip prosthesis with acetabular protrusion noted showing steady progression throughout the prior examinations.  A clinical entry from that time noted that the Veteran had pain in the left hip.  It was noted that he had suffered a fall at home in December 1998.  The Veteran was noted to have a range of motion with his hip but experienced popping and severe pain.  

Another x-ray of the left hip was done in September 1999.  The report said there was a comparison with the x-ray of March 1999.  The current report showed there had been interval rotation of the acetabular component of the prosthesis consistent with loosening of the prosthesis.  There was also evidence suggestive of loosening of the femoral component.

The Veteran submitted a letter from S. S. Tower, M.D., in July 2000.  The letter was dated in May 1999 and Dr. Tower noted he had reviewed x-rays for the Veteran's left hip.  Dr. Tower said the socket was very loose and it was probably prudent to have the hip re-done within six months.  He added that it was prudent for the Veteran to use his walker and avoid putting any more pressure on the left foot than was absolutely necessary.

The Board remanded the case for additional development in August 2000.  The Board noted that evidence had been added to the record since the last supplemental statement of the case (SSOC) was issued.  The remand also noted that the Veteran's representation needed to be clarified.  Finally, examinations were requested to provide current information on the Veteran's disabilities.

The RO wrote to the Veteran and asked that he clarify the status of any representation in August 2001.  The Veteran was also asked to furnish information about his medical care.  The RO wrote to the Veteran in November 2001 to advise him that an examination was being scheduled for him.

Evidence of record shows that the Veteran did not report for his examination in November 2001.  A copy of the letter of notification of the appointment is of record.

The Veteran submitted a large volume of tabbed material that was received in February 2002.  The material included a VHS tape.  The videotape was a narration by the Veteran, using the multiple pages from the February 2002 submission.  The Veteran discussed the significance of the individual items included in that submission.  The tape also included a portion of a television program regarding high speed motor vehicle accidents that the Veteran discussed, and he related the program's findings to his case.

VA received notice of the Veteran's attorney as his authorized representative in April 2002.  

In April 2002, the Board wrote to the Veteran to clarify his desire as to having a Board hearing in Washington or whether he wanted to withdraw his request for a hearing.  The letter advised that, if no response was received within 30 days, a hearing would be scheduled in Washington.  No response was received and the Board provided notice to the Veteran's attorney in June 2002 that a hearing was scheduled for August 2, 2002.

The attorney responded with a note from Dr. Fraser in July 2002.  The note advised that the Veteran was unable to safely travel to Anchorage and could not travel to Washington for his hearing.  The attorney submitted a request for a Board hearing at the RO.

In August 2002, the Board remanded the case to accommodate the Veteran's request for a Travel board hearing.  The Veteran was scheduled for a hearing in February 2003 and notice was provided in December 2002.  The RO wrote to the Veteran in January 2003 to remind him of his scheduled hearing in February 2003.

The Veteran's attorney wrote to the RO in January 2003 and noted that Dr. Fraser had recommended against the Veteran traveling to Anchorage.  He said that a hearing should be held near where the Veteran lived.  He included a January 2003 statement from Dr. Fraser.  Dr. Fraser said it was unsafe for the Veteran to travel more than a minimal distance.

Of record is a Report of Contact (ROC), dated February 3, 2003, between the Veterans Law Judge (VLJ) assigned to conduct the scheduled Board hearing and the Veteran's attorney.  The ROC noted that the attorney was informed that the hearing could not be held in the Veteran's home town.  The ROC noted that the Veteran elected to have a DRO/RO hearing in lieu of a BVA hearing.  The last notation of the ROC was for the Veteran to be scheduled for a local hearing.

The claims folder contains a series of e-mails from the Veteran's attorney to the Board.  The attorney wanted to transmit documentary evidence via e-mail but encountered difficulty due to the size of the attachments.  A number of e-mails were sent to accommodate the multiple documents.  The attorney also submitted the documents on a compact disc (CD) that was received at the Board.  

A review of the contents of the CD reflects that most of the material is duplicative of material of record.  This includes STR entries, private medical records, and submissions from the Veteran.  The submissions include documents he identified as presenting the historical context of his claim.  The medical records, VA and private, that are not duplicative of prior submissions are also included the claims folder.

The results of a VA orthopedic consultation, dated in November 1996, were included on the CD.  The examiner noted the Veteran's history of surgery for the left hip in 1975.  The Veteran had not had surgery for the right hip.  The examiner reported that the Veteran said that he had fallen in January and February 1996 and was not very steady.  A Dr. Powers had told the Veteran that his prosthesis had broken loose from the bone and that the Veteran probably needed surgery.  The Veteran's doctor, Dr. Fraser, recommend that the Veteran get a second opinion.  The Veteran said that both knees hurt but that his hips were more painful than his knees.  The Veteran also complained of problems with his left shoulder.  He related that he injured the shoulder in a fall in 1987 and had limited movement and weakness on that side.  The Veteran further related that he got around in a wheelchair but used a cane around the house.  He could walk about 15 to 20 feet but that it took a lot of energy to walk much more than that.

Upon physical examination the examiner noted that the Veteran had fairly good motion in the right hip; however, there was no muscle control of the left hip.  He said that the Veteran had to hold his left leg with his hands.  There was tenderness over the greater trochanter and over the prosthesis front and back.  The examiner said that the Veteran had no muscle control over that area at all.  The examiner said that the Veteran had a good range of motion of the knees and good quadriceps strength.  In regard to the left hip, the examiner said that the Veteran had probably 15 or 20 degrees of abduction and that this was passive motion because the Veteran could not actively move the hip at all.  The examiner reported about a 45-degree flexion contracture for the left hip.  Flexion to 90 degrees was possible and internal and external rotation were to 10 to 20 degrees at the most.  The examiner said that the left shoulder had only 30 degrees of abduction, and adduction was weak.  The examiner remarked that, in his review of x-rays of the hips, he could not be sure of any loosening of the prosthesis.  The right hip showed a mushroom head, which was typically seen with Legg-Calves-Perthes disease.  The diagnoses were status post total hip on the left with chronic severe pain in the left leg, and loosening of the acetabulum of the left hip, arthritis of the right hip with residual possible from Legg-Calve-Perthes disease, and most likely a rotator cuff tear of the left shoulder with adhesion and limited range of motion of the left shoulder.

The examiner remarked that the Veteran was severely disabled.  He walked with a cane next to his left leg, using it as a stick to support the left leg as he walked.  The Veteran had severe pain, and just touching the skin caused pain over the trochanter.  The Veteran did not have control of the leg.  The examiner added further comments upon review of the x-rays.  He said that the current x-rays showed that the acetabulum had moved in about one centimeter (cm).  He also said there was evidence of loosening and central protrusion of the acetabulum of the left hip.  

The examiner provided an addendum to his report, also dated in November 1996.  He said he looked over a "multitude of records and films", to include 1997 x-rays and 144 pages of information.  He said his conclusion had changed.  The examiner said the acetabulum of the left side showed that it had moved in at least 1 centimeter.  There was evidence of loosening and central protrusion of the acetabulum of the hip.  The examiner said that, in light of this, some of the Veteran's pain could be due to the acetabular problem, and the only thing to do would be a redo of the total hip.  

VA records for the period from February 2002 to February 2003 were associated with the claims folder.  An entry from March 2002 reported that the Veteran had atrophy of the left scapula and reduced range of motion.  He was also said to have marked atrophy of the left hamstring and quadriceps muscles.  Another entry from May 2002 said the Veteran needed crutches for walking.

The Veteran's attorney submitted written argument in the form of a brief that was received at the Board in March 2003.  The attorney listed the regulatory provisions he believed were applicable to the pending appeal.  He also provided citations to numerous diagnostic codes and gave argument as to why the Veteran should receive a rating under each of the diagnostic codes.  Nearly all of the factual background provided related to the Veteran's years in service and immediately thereafter.  There was little reference to the evidence added to the record during the course of the current appeal from 1987 to the time of the submission in 2003.

Additional evidence was submitted by the Veteran and received at the Board in April 2003.  The evidence consisted of VA outpatient treatment records for the period from October 2002 to March 2003.  Some of the records were duplicates of prior submissions.  An entry dated in February 2003 noted that the Veteran was at the clinic to schedule an appointment and said that he had "tweaked" his left hip.  He said that this had happened before.  The entry noted that the Veteran declined an ambulance and said that he could drive himself home.  A March 2003 entry noted that the Veteran said that his pain was a 10.  He said that he wanted a stronger narcotic.  A final entry, also dated in March 2003, was a social work consultation that noted the Veteran needed hip surgery.  

The Board contacted the RO by e-mail in April 2003 in order to determine if any arrangements could be made to hold a hearing somewhere closer to the Veteran than Anchorage.  The RO responded that they had no capability to hold a hearing outside of the RO.

The Board issued a decision/remand in October 2003.  The Board restored the 80 percent rating for the Veteran's left hip and remanded the issue of an increased rating for that disability.  The Board also granted service connection for a left shoulder disability on a secondary basis.  The Veteran was also granted SMC for the loss of use of his left foot.  In addition to the left hip disability rating, the Board remanded the issues involving ratings for the cervical spine, left knee arthritis, and right knee arthritis, as well as entitlement to SMC based on 38 U.S.C.A. § 1114(s).

The Board noted that the Veteran's cervical spine disability had been evaluated under Diagnostic Code 5293 relating to disabilities involving IVDS.  The regulations used to evaluate disabilities of the spine had been amended in August 2002 and again in August 2003.  As such, the Veteran's cervical spine disability was to be reevaluated in light of the amended regulations.

In regard to the Veteran's service-connected bilateral knee disabilities, the Board noted that the RO had rated them under Diagnostic Codes 5003 and 5257 pertaining to disabilities involving degenerative arthritis and disabilities involving instability of the knee.  38 C.F.R. § 4.71a.  

In a precedent opinion by the VA General Counsel, it was noted that separate ratings may be assigned in cases where service-connected knee disability includes both limitation of motion and instability, provided of course, that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 23-97.  The basis for this opinion was that the applicable rating criteria "suggest that those codes apply either to different disabilities or to different manifestations of the same disability. . ."  Id.  The Veteran's bilateral knee disabilities were to be reevaluated and the appropriate diagnostic code(s) used to reflect the actual status of the Veteran's current disabilities.  

Finally, the Board noted that the Veteran's rating for osteoarthritis of the right hip was also reduced at the time of the March 1987 rating decision and that he had submitted a timely NOD with this action.  He was to be issued a SOC on this issue unless the claim was resolved in some manner, such as by a decision review officer (DRO) review or a complete grant of benefits sought, or the claim was withdrawn.  See Manlincon v. West, 12 Vet. App. 328 (1999).  

The RO issued a rating decision to implement the Board's decision in regard to the left hip, left shoulder and left foot in April 2004.  The Veteran was granted service connection for adhesive capsulitis, bursitis and tendonitis, status post rotator cuff repair of the left shoulder.  He was given a 40 percent rating under Diagnostic Code 5200 with an effective date of September 30, 1986.  The RO also granted SMC for the loss of use of the left foot, effective from September 30, 1986.  Finally, the Veteran's 80 percent rating for his left hip disability was restored.  The RO rated the left hip disability by using Diagnostic Codes 5003 and 5054.

Notice of the rating action was provided on June 9, 2004.  There is no indication in the claims folder that the Veteran disagreed with any aspect of the rating decision within the one year appeal period.  38 C.F.R. § 20.302 (2011).

VA treatment records for the period from March 2003 to January 2005 were obtained.  An entry from October 2004 noted that the Veteran reported having pain that was 10/10; however, the entry said he did not appear to have that degree of pain.  The Veteran was noted to "still" need crutches to ambulate.  

Records from Dr. Fraser for the period from November 2003 to November 2004 document treatment of complaints of left hip pain.

The Veteran was scheduled for VA examinations in February 2005.  He did not report for the examinations; however, he submitted a statement wherein he related that the inclement weather and his limited ability to get around kept him from keeping the scheduled appointments.  

The Veteran submitted a letter from Dr. Fraser that was dated in February 2005.  Dr. Fraser said he had been treating the Veteran for 9 years for routine care.  He noted that the Veteran had a history of bilateral hip replacement [sic] (left hip only).  He said the Veteran was having a great deal of difficulties with ambulation and was in a great deal of pain.  Dr. Fraser said the Veteran used Canadian crutches when doing any walking and was homebound.  He also said that it was his opinion that the Veteran was in need of regular aid and attendance.  Dr. Fraser did not provide any further information or evidence to support his two statements in regard to the Veteran being homebound or requiring aid and attendance.

The Veteran's examinations were rescheduled for June 2005.  He again did not keep the appointments.  

VA records for the period from January 2005 to May 2005 where obtained.  An entry from May 2005 noted that the Veteran reported that he had fallen two weeks earlier.  He continued to complain of pain in the left hip.  The VA physician expressed his concern that the prosthesis was loosening and that the Veteran required further evaluation.  He noted that the Veteran expressed reluctance for the follow-up.  The physician said the Veteran needed his right hip replaced and a probable redo of the left hip.

The RO issued the required SOC for the Veteran's right hip disability reduction on October 24, 2005.  The transmittal letter advised that the Veteran had 60 days, or the remainder of the one-year appeal period, to submit his substantive appeal in regard to this issue.  See 38 C.F.R. § 20.302(b) (2005).  There is no indication in the claims folder that the Veteran perfected an appeal of this issue within 60 days.  The one-year period had previously expired and he had 60 days from the date of the transmittal letter to perfect his appeal.

The RO informed the Veteran that his case was being returned to the Board in January 2006.  The Veteran's attorney submitted a motion to request an extension of time to submit additional evidence in the case that was received at the Board in March 2006.  

The Board granted the Veteran's motion for an extension of time in March 2006.  The Board's order noted that the Veteran's attorney had requested copies of all documents or records created or received since the Board's remand of October 2003.  The order advised that the request for information would be forwarded to the Board's Privacy Act/FOIA Officer for action.  The Veteran would be granted a 90-day extension that would begin from the date of the Privacy Act Officer's letter that forwards the requested material.  The Veteran was advised that, if he should require more than the 90 days to submit his additional information/evidence, he should  submit another motion for an extension of time that explained the reason for the delay.

The Board's Privacy Act Officer provided the requested materials to the Veteran with a cover letter dated May 8, 2006.

The Veteran, through his attorney, sought a second extension of time in August 2006.  The Board granted the motion for an extension that same month.  The Veteran was given an additional 30 days.

The Veteran, through his attorney, submitted a brief that was received at the Board in September 2006.  It was noted that the Veteran's private physicians believed the Veteran was unable to safely make the 300 mile round trip required for him to go to the medical center in Anchorage for examinations.  There were accusations that the Veteran submitted evidence in support of his claim that was not retained by the RO.  Additional medical evidence was submitted in paper form.  Some of the evidence was duplicative of evidence already of record.  The attorney also included a CD of the records as a backup.

The medical evidence included two letters from Dr. Fraser, dated in October 2005 and August 2006, respectively.  In the first letter Dr. Fraser noted the Veteran had fallen in April 2005 and had injured his right arm and hips.  He noted the injury of the right arm limited the Veteran in what he was able to accomplish physically.  He opined that the Veteran was in need of regular aid and assistance.  The letter from August 2006 was similar in content to the letter from February 2005.  He said the Veteran was housebound and had limited use of his arms and legs.  There was a report from H. Krull, M.D., dated in January 2006.  The chief complaint was of left hip pain.  Dr. Krull's assessment was that the Veteran had a failed total hip arthroplasty (THA).  He said this was a complicated problem that required revision surgery.  

The Board remanded the case for additional development in April 2007.  At that time the Board cited to several issues raised by the Veteran in the submission from September 2006.  The issues included the Veteran's entitlement to SMC based on the need for regular aid and attendance, entitlement to concurrent receipt of military retirement pay and VA disability compensation, and entitlement to reimbursement of past medical expenses.  Because the issues had not been developed for appellate review, they were referred to the agency of original jurisdiction (AOJ) for further action, as appropriate.  This included directing the Veteran and his attorney to the office of the Veterans Health Administration (VHA) where his claim for reimbursement may be filed.  See, e.g., 38 C.F.R. § 17.125 (2006) (indicating that claims for payment or reimbursement of medical expenses not previously authorized should be filed with the Chief, Outpatient Service, or Clinic Director of the VA facility designated as the clinic or jurisdiction that serves the region in which the care or services were rendered).

The remand also directed that the significant amount of evidence included with the claim be organized.  It was noted that there was different forms of evidence, to include binders, CD, video tape, computer printout, photographs and loose documents.  The remand also asked that the RO determine if there was a way to afford the Veteran with VA examinations to assess his disabilities, with consideration of his limited ability to travel.  The remand further instructed that the RO consider rating of the Veteran's knee disabilities by application of General Counsel opinions 23-97, 9-98 and 9-2004.  Finally, the Veteran's cervical spine disability should be considered under both sets of regulations used to evaluate disabilities of the spine.

The Veteran submitted additional argument and evidence in May 2007.  The evidence was a letter from Dr. Fraser dated in May 2007.  Dr. Fraser said that the Veteran's injuries in service had caused loss of major use of both legs, arms, spine and back.  He also said the Veteran's condition had worsened with age.  Dr. Fraser said the Veteran's medical condition had caused the Veteran to become housebound and that he could not travel except for limited distances.

The Veteran submitted a claim for entitlement to a total disability evaluation based on individual unemployability (TDIU) in April 2008.  The RO wrote to the Veteran to advise him that he was not eligible for such benefits in July 2008.  This was because he had been rated as 100 percent disabled since his was placed on the TDRL and submitted a claim for VA benefits in September 1974.  

The RO responded to a Congressional inquiry in September 2009.  The response addressed the Veteran's inquiry into concurrent receipt of VA disability payments and military retired pay.  The letter advised that retirees had to contact the Department of Defense in order to enroll.  Information on how to make that contact was provided.  The letter also noted that the Veteran was not eligible for a current claim for TDIU benefits as he had been rated at the 100 percent level since "1981" [sic].  In regard to any claim for medical reimbursement, the Veteran was provided with information on how to submit his claim with contact information provided.  Finally, he was informed that his claim for SMC, based on the need for aid and attendance, would be developed and adjudicated.

The Veteran was afforded several VA examinations in December 2009.  An examination of the spine noted that there was no evidence of ankylosis of the cervical spine.  The Veteran was found to walk with an unsteady gait and required the use of crutches.  The examiner said there was no spasm of the cervical sacrospinalis but there was atrophy on the right and guarding on both the left and right sides.  There was pain with motion on the right and tenderness and weakness on both sides.  The examiner said that the spasm, tenderness and guarding was not responsible for any abnormal spinal contour.  The examiner said that all of the Veteran's muscles were soft and weak with disuse atrophy.  The examiner also said the Veteran avoided any movement and complained of pain with any passive movement of any joint.  He related that the Veteran's hips were particularly sensitive and any motion, either passive or active, was very painful.

Sensory examination of the upper extremities revealed 2/2 results for vibration, pinprick, light touch and position sense for both arms.  The same was true for the testing of reflexes of the upper extremities.  The Veteran was reported to have a range of motion of the cervical spine of 0 to 35 degrees of flexion, 0 to 40 degrees of extension, left lateral flexion 0 to 30 degrees, 0 to 36 degrees right lateral flexion, 0 to 48 degrees left rotation, and 0 to 58 degrees right rotation.  The examiner said there was evidence of pain on range of motion and after repetitive testing but also said there was no additional limitation of motion after three tests.  The examiner noted that the Veteran had been unemployed for over 20 years.  He said it was the result of the Veteran's medical condition involving the hips and shoulders.

The Veteran was afforded a joints examination in December 2009.  The examiner noted the Veteran's history of left hip problems in service and the left hip replacement surgery in 1975.  He also noted that the Veteran's left hip had gotten progressively worse over the years.  The examiner traced the Veteran's arthritis of the knees to incidents in service.  It was noted that there had been no surgeries for either knee and they had both gotten worse over the years.  The examiner said the Veteran had used crutches for walking for the last few years.  

The examiner reported that there was a left hip deformity and that the joint would give way.  He said there was instability, fatigue, weakness, pain, stiffness, and incoordination.  There was no evidence of dislocation or locking.  There was no report of flare-ups.  There was no deformity of the left knee noted.  The examiner said there was giving way, instability, pain, stiffness, and weakness.  He said there was no evidence of episodes of dislocation or locking, effusion or inflammation.  The Veteran reported having flare-ups every 2 to 3 weeks that would last from 2 to 7 days.  They were described as severe.  A precipitating event would be a fall or use.  The Veteran said that, during a flare-up, he would stay off his feet for the first three hours and then be able to get around on crutches.  

In regard to the right knee the examiner said there was no evidence of deformity or giving way, stiffness, or incoordination.  There was evidence of instability, pain and weakness.  There were no episodes of dislocation or subluxation or locking.  The Veteran reported having moderate flare-ups about every 3 to 4 months that would last 3 to 7 days.  The examiner said there were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran was unable to stand or move for more than a few minutes.  He was also unable to walk for more than a few yards.  The examiner said the Veteran used canes, crutches, and a wheelchair to assist in getting around.  

The left hip was said to have a range of motion of flexion of 0 to 90 degrees, extension 0 to 6 degrees, abduction 0 to 11 degrees, and the Veteran unable to cross the left leg over the right.  The examiner said there was objective evidence of pain with active motion.  The left knee was said to have a range of motion of flexion from 0 to 100 degrees; extension was to 5 degrees.  The right knee had flexion of 0 to 85 degrees and extension to 7 degrees.  The examiner said that there was objective evidence of pain with active motion for both knees.  There was no additional loss of motion with repetitive testing for either knee.  

The Veteran also underwent an aid and attendance/housebound examination.  The Veteran was not bedridden.  The examiner said the Veteran was capable of traveling beyond his domicile.  The examiner said that the Veteran could not walk with the assistance or aid of another person and needed for ambulation, in this case, crutches.  The examiner said the circumstances under which the Veteran could leave his home was with the assistance of another person to help him in and out of the car.  The Veteran's visual acuity was better than 5/200.  The examiner said the Veteran had some difficulty in feeding himself, marked difficulty in dressing and undressing, was unable to self-bathe, and had marked difficulty with self-grooming and toileting.  

The examiner said the Veteran had abnormal function of all four extremities.  The examiner noted that the Veteran was unable to stand without support due to pain in his knees and hips.  The examiner said the Veteran was unable to care for himself without outside assistance.  He added that it was not safe for the Veteran to live alone, particularly because of his falls.

X-rays from the examinations were included.  X-rays of the cervical spine were interpreted to show muscular tension with DDD at C4-5, C5-6, and C6-7.  There was a question of significant bony encroachment upon the intervertebral neural foramina between C4-5 and C5-6 on the right and C4-5 and C6-7 on the left.  X-rays of the knees showed osteopenic bones, especially on the left.  There was mild degenerative change of the tibiofemoral joint on the right and mild enthesophyte formation anterior superior aspect of the patella on the right.  (No evidence of joint replacement for either knee).  

X-rays of the hips did not reflect any evidence of a right hip replacement.  In regard to the left hip, there was malalignment of the THR with the cup being angled caudad and medially in relation to the ball of the femoral portion of the prosthesis.  Acetabulum protrusion was also present.  There was hypertrophic bone about the joint space and the trochanteric and intertrochanteric region of the femur was riding further cephalically than usual and appeared to be against the acetabulum.  

The Veteran submitted additional records from Dr. Fraser, for the period from February 2007 to October 2009.  The entries reflect the Veteran presenting with complaints of chronic severe hip pain on most occasions.  He was noted to use Canadian crutches in an entry from February 2007 and throughout the period covered by the records.  The entries included the assessment of "fracture of the hips" on many visits.  Moreover, several of the entries report the Veteran to have well healed scars from hip replacement surgery for both hips.  However, the medical evidence of record is unequivocal that the Veteran did not suffer a fracture of either hip.  He had hip replacement surgery of the left hip in 1975 and has not had such surgery on the right hip, although it has been recommended many times by both private and VA physicians.  The significant number of x-ray reports of record clearly document that there has been no replacement of the right hip.  In addition, there is an entry from April 2008 that referred to bilateral knee replacements when no such surgery has ever taken place.  It is not clear why there are such major discrepancies in the clinical entries, but the fact that these recordings are errors must be noted.  

Included with the records were a number of radiograph reports relating to x-rays of the hips.  No prosthesis was ever noted in the right hip.  The Veteran's continued problems with his left hip were documented as before.  There was evidence of loosening of his implant.  

The Veteran submitted a letter from D. O. Pitts, D.D.S., dated in December 2009.  Dr. Pitts said that he had known the Veteran for 26 years as a friend and patient.  He said he had witnessed a steady decline in the Veteran's dental and overall health and well-being.  He said the Veteran's physical status was such that it was difficult for him to move about with his crutches.  He noted that the Veteran's wife had passed away and that the Veteran was alone without help in the home.  He said that the Veteran was unable to properly care for himself and was in need of assistance for everyday function.

VA treatment records for the period from July 2005 to January 2010 were associated with the claims folder.  The notes were from a VA clinic located much closer to the Veteran's home than the VA medical center in Anchorage.  A number of entries show medication refills for the Veteran.  These include a number of prescription pain relief medications.  The Veteran was seen for complaints of hip pain on a number of occasions.  The Veteran had an annual examination in December 2007.  At that time the pertinent problems identified were diffuse erosive osteoarthritis, left total hip replacement (THR) and severely erosive right hip.  An annual examination note from November 2008 recorded the same problem list.  A third annual examination, in December 2009, noted the results of x-rays from the VA examinations of that month.  The examiner noted the problems with the left THR and that the Veteran had severe disease in the right hip but that the Veteran still refused any additional surgery.  

The Veteran submitted additional evidence in February 2010.  Most of the evidence consisted of duplicate copies of military treatment and personnel records.  One new item was the result of a bone density study from February 2010.  The report said that the Veteran had osteopenia as defined by the World Health Organization (WHO).  The report said this represented a lower than normal bone mineral density.

The Veteran was granted entitlement to SMC for aid and attendance by way of a rating decision dated in April 2010.  The effective date for the grant of the benefit was established as of September 23, 2009.  Notice of the rating action was provided on April 20, 2010.  

The Veteran submitted a NOD with the effective date of the award of SMC in May 2010.  He felt the effective date should be as of May 26, 1975.

The Veteran's attorney also made a submission in May 2010.  Styled as a "notice of disagreement," the submission referred to the Veteran's disagreement with the effective date of his award of SMC for aid and attendance.  The attorney also noted that the most recent rating decision did not accurately list the Veteran's dates of service.  The rating decision listed the proper dates of actual active service from February 1964 to September 1974.  The rating decision did not include the date of the Veteran's removal from the TDRL and subsequent permanent retirement from the military in 1978.  However, the period of service from September 1974 to removal from the TDRL is not active service.  Further, it is not relevant to any decision in this case as the Veteran was awarded VA disability compensation for the period immediately upon his leaving active service in September 1974.  He has received VA disability compensation at the 100 percent level, at a minimum, since that time, allowing for the restoration of his left hip disability rating by the Board as a result of its decision in October 2003.  The attorney also said that the Veteran should be compensated with a dependent amount as he had remarried since the death of his wife.

VA records for the period from February to May 2010 were obtained.  The records primarily related to refilling the Veteran's medications.

Associated with the claims folder is a Report of General Information dated December 8, 2010.  The report memorialized a conversation with the Veteran as to the status of his appeal.  The Veteran had been issued a notice to assist letter in December 2010 and said he had nothing further to submit.  The report said the Veteran reported he agreed with his current rating and did not know why the other issues were still on appeal.  The Veteran was advised that if he wished to withdraw the issues on appeal he would have to submit that in writing.  The report noted that the Veteran wanted to file a new claim for an earlier effective date for his aid and attendance SMC.

The Board notes that the issue of an earlier effective date was not raised as a "new" claim based on the above conversation.  The Veteran had already submitted a NOD with the effective date assigned.

The Veteran's attorney was provided a copy of the Report of General Information.  He wrote to the RO in December 2010 and stated that the Veteran did not want to withdraw his appeal in regard to any issue.  

The Veteran submitted a statement and additional evidence in January 2011.  The evidence was duplicative of medical and military records as well as VA adjudications already of record.  

The RO wrote to the Veteran in January 2011.  The letter reviewed the five issues then on appeal.  The letter also noted that the Veteran had submitted a NOD with the effective date assigned for his SMC for aid and attendance.  Although the Veteran's attorney had written to express the Veteran's desires as to continue his appeal for the listed issues, the letter asked that the Veteran to clarify his intentions.

The Veteran submitted another statement and evidence in February 2011.  The statement was essentially the same as his submission from January 2011.  He submitted, according to his count, 144 pages of evidence.  However, the evidence was duplicative of material already of record.

The above submission was followed by another statement and evidence that was received at the RO in February 2011.  The evidence consisted of duplicate material already of record.  

As noted in the Introduction, the RO issued a SOC in regard to an earlier effective date for the grant of SMC for aid and attendance on June 20, 2011.  There is no indication in the claims folders made available to the Board that the Veteran submitted a timely appeal of the issue.

The Veteran was afforded several VA examinations in July 2011.  In regard to his cervical spine the Veteran complained of paresthesia of both arms along the C5-6 dermatome secondary to DDD and DJD of the cervical spine.  The Veteran said that he experienced pain at C4-5 and C5-6 upon arising.  He described the pain as stabbing and severe and it would last for hours.  He said this was a daily occurrence.  The pain radiated through the C5-6 dermatome distribution.  The examiner said there was no ankylosis of the cervical spine.  On examination of the cervical sacrospinalis there was no spasm, atrophy, guarding, tenderness, or weakness, but there was pain with motion.  

On range-of-motion testing, the Veteran was noted to have flexion to 10 degrees, extension to 5 degrees, right lateral flexion to 5 degrees and left lateral flexion to 3 degrees, right lateral rotation to 10 degrees and left lateral rotation to 10 degrees.  The examiner said there was objective evidence of pain with repetitive motion.  The examiner also provided additional range-of-motion results to demonstrate such limitation after repetitive motion.  In that regard, the Veteran had flexion to 5 degrees, extension was limited to 0 degrees, right lateral flexion to 5 degrees and left lateral flexion to 3 degrees, right lateral rotation to 5 degrees and left lateral rotation to 5 degrees.  

The examiner also provided results for the testing of reflexes of the extremities.  The examiner provided the criteria for measurement of the reflexes with a value of 2+ described as normal.  The Veteran's reflex values, both all measurements of the upper and lower extremities, were listed as 2+ or normal.  The sensory findings for the upper extremities said there was no affected nerve and that vibration, position sense, pain or pinprick and light touch were all normal.  The Veteran's muscle tone was said to be normal but there was evidence of atrophy of the deltoids bilaterally and supraspinatus bilaterally.  X-rays of the cervical spine were compared to those from the examination of December 2009.  The final impression was of DDD from C3 caudally and a question of a significant bony encroachment upon multiple intervertebral foramina bilaterally.  

The examiner noted that the Veteran was retired since 1978.  He listed specific causes as severe DJD of the cervical spine, lumbosacral spine, left shoulder, bilateral hips and knees.  For the current examination he provided a diagnosis of DDD and DJD of the cervical spine with bilateral C5-6 radiculopathy.  He said that pain affected the Veteran's daily activities.  The examiner further stated that there was no peripheral neuropathy but the Veteran did have a central neuropathy due to compression on C5-6 dermatome that caused paresthesias.  The examiner said that there was no muscular atrophy associated with the cervical radiculopathy.  Rather, the examiner opined that the Veteran's decrease in muscle strength was due to disuse rather than peripheral or central neuropathy.  He said he based this opinion on his review of the claims folder and the medical examinations of record.  

The Veteran's left hip and his knees were also examined in July 2011.  In regard to the left hip the Veteran reported difficulty in walking with crutches and difficulty in getting about in a wheel chair.  He described his condition as getting progressively worse.  The examiner noted that the Veteran had osteopenia that contributed to the Veteran's hip problems.  The Veteran said he experienced loss of motion, lock-up, popping and persistent pain with advancing DJD in his left knee.  He said he had the same symptoms with his right knee.  The examiner listed specific symptoms for the left hip as deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of motion and limitation of motion.  There were no episodes of dislocation or subluxation or flare-ups.  As for the knees, the examiner said the symptoms included deformity, giving way, pain, stiffness, weakness, decreased speed of joint motion and locking episodes that occurred several times a week.  The symptoms did not include instability, incoordination, dislocation or subluxation.  There were no flare-ups.  

The examiner said there were no constitutional symptoms of arthritis or incapacitating episodes.  He said the Veteran was unable to stand for more than a few minutes and was unable to walk more than a few yards.  The Veteran was said to use crutches and/or a wheelchair all of the time.  The Veteran had an antalgic gait with poor propulsion.  

The examiner said the Veteran had tenderness, pain at rest and weakness of the left hip.  The Veteran had an active range of motion for the left hip of flexion to 30 degrees, extension was limited to 0 degrees, and left abduction was to 5 degrees.  The examiner said the Veteran could not cross his left leg over his right and that there was objective evidence of pain with active motion.  The examiner also said that the Veteran experienced a decreased range of motion with repetitive testing due to pain.  In that regard, the Veteran was found to have flexion to 10 degrees and both extension and abduction were limited to 0 degrees.

As to the right knee, the examiner said there was tenderness and deformity from DJD.  There was no evidence of instability.  The left knee was noted to have tenderness and instability.  The examiner said there was moderate instability in the medial/lateral ligaments.  There was also deformity due to DJD.  The right knee had an active range of motion of flexion to 90 degrees and extension to 20 degrees.  As with the left hip, there was pain with motion and repetitive testing and a reduction in the range of motion.  Repetitive testing showed flexion to 40 degrees and extension to 25 degrees.  The left knee had flexion to 90 degrees and extension to 15 degrees.  However, as with the right knee, there was pain on motion and limitations after repetitive testing with flexion to 35 degrees and extension to 20 degrees.  

The examiner provided a length measurement for both legs.  The right leg was measured as 39 3/4-inches and the left leg at 40 3/8-inches.  X-rays of the left hip were interpreted to show malalignment of the left hip.  There was minimal, if any change, from the prior x-rays except the intertrochanteric portion of the femur may be positioned more against the bone of the left ileum than before.  X-rays of the knees were reported as a single event.  There was mild degenerative change of the tibiofemoral joint bilaterally as well as the patellofemoral joint bilaterally.  The report said the Veteran's bones were somewhat osteopenic.

The examiner provided an assessment of the Veteran's left hip and knee disabilities on the Veteran's activity level.  As with the cervical spine examination, the examiner said the Veteran was retired due to medical problems.  He listed the specific problems as severe DJD of the cervical spine, lumbosacral spine, left shoulder, bilateral hips and knees.  The examiner said the Veteran was homebound and that the left hip disability prevented the Veteran from doing chores, shopping, exercise, sports, and recreation.  There was a moderate impact on the Veteran's bathing, toileting, dressing and grooming and a mild impact on driving and feeding.  

The examiner listed diagnoses of DJD of the left knee with lateral collateral strain and loss of motion and DJD of the right knee with loss of motion.  A similar assessment was provided for both knees with the assessment being the same for each item evaluated except there was a moderate impact on driving from the left knee as opposed to a mild impact for the right knee.  Otherwise, the examiner said that the Veteran's bilateral knee disabilities prevented him from chores, shopping, exercise, sports, and recreation.  There was a severe impact on traveling and a moderate impact on bathing, dressing, toileting, and grooming.  There was no impact on feeding.  

Finally, the Veteran was given an aid and attendance/housebound examination.  The examiner noted that the Veteran was not bedridden or hospitalized.  The Veteran came to the examination by car with a family member.  The examiner said the Veteran could only walk without the assistance of another person within the home.  The Veteran required the use of crutches.  The examiner said the only circumstance that allowed the Veteran to leave the home was for medical care.  The Veteran's functional impairments were said to be permanent.  

In assessing the impact of the Veteran's disabilities, the examiner said there was a mild to moderate impairment of the each upper extremity as to strength and coordination.  There was a limitation of motion and muscle weakness reported for each lower extremity, and the examiner said the Veteran was unable to bare equal weight on the right compared to the left.  The examiner said there was poor propulsion due to the severe DJD of the right and left hip and knees.

Associated with the claims folder are VA treatment records for the period from June 2010 to July 2011.  Many of the entries relate to telephonic contact and the renewal of prescriptions.  Of note, the Veteran was taking morphine sulfate to treat his pain.  An annual physical examination was conducted in December 2010.  The report was essentially the same as the prior year.  The examiner reviewed the results of the x-rays from the VA examination of December 2009.  The pertinent diagnoses were diffuse erosive osteoarthritis, left THR with malalignment and severely erosive right hip.

The RO issued a rating decision that addressed several issues in July 2011.  The Veteran's disability rating for his left hip disability was increased to 90 percent, effective from May 25, 2008.  Service connection was granted for limitation of extension of the right knee and limitation of extension of the left knee, with a 30 percent disability rating assigned for each disability.  The effective date of the grant for benefits was July 13, 2011.  

The Veteran was provided notice of the rating action in July 2011.  The letter also addressed comments from the Veteran that were made in his submissions of January and February 2011.  In particular, the Veteran made references to seeking compensation for his disabilities back to 1974.  The Veteran was asked to provide specific information on any issue he wanted to raise as a claim.  He was advised that he had a year to respond to the RO's letter.  The Veteran was further advised that he had a pending NOD in regard to an earlier effective date for the grant of SMC for aid and attendance.

The Veteran was issued a supplemental statement of the case (SSOC) in July 2011 that addressed the issues on appeal.  

The Veteran did not submit anything more and his case was certified on appeal to the Board in September 2011.  He was advised that his case was at the Board in October 2011.

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  

Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  If the evidence of record supports it, staged evaluations may also be assigned for different periods over the course of the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Increased Ratings

Left Hip

During the course of the appeal, the Veteran's left hip disability has been evaluated under two main and different diagnostic codes.  They include Diagnostic Code 5255 which provides for a maximum schedular rating of 80 percent for impairment of the femur that involves fracture of the shaft or anatomical neck of the shaft with nonunion, with loose motion.  38 C.F.R. § 4.71a (2011).  This rating criterion has remained unchanged during the pendency of the appeal.  The only hip disability code that would provide for a higher schedular rating is Diagnostic Code 5250 and a 90 percent rating.  To qualify for such a rating, there would have to be evidence of extremely unfavorable ankylosis of the hip, the foot not reach the ground and crutches being necessary.  Id.

The second main diagnostic code used during the appeal relates to ratings for residual disability following a prosthetic replacement of a hip joint.  Diagnostic Code 5054 provides that, for a prosthetic replacement of the head of the femur or of the acetabulum, an evaluation of 100 percent is assigned for the one year period following implantation of prosthesis.  Thereafter, an evaluation of 90 percent is warranted for painful motion or weakness such as to require the use of crutches. An evaluation of 70 percent is warranted for markedly severe residual weakness, pain, or limitation of motion.  Id.  The rating criterion for this diagnostic code has remained unchanged during the pendency of the appeal.  For informational purposes the normal range of motion of the hip is considered to be 0 to 125 degrees flexion and 0 to 45 degrees abduction.  38 C.F.R. § 38 C.F.R. § 4.71, Plate II (2011).  

Diagnostic Code 5003 has been applied by the RO along with either 5255 or 5054 at times.  This diagnostic code relates to disabilities involving degenerative arthritis.  38 C.F.R. § 4.71a.  However, the Veteran's left hip disability is manifested by a prosthetic replacement, and residuals of that replacement, as of May 1975.  

In addition, the Veteran's left hip disability was rated under Diagnostic Code 5255 from October 1, 1975, following termination of the original prestabilization rating.  The RO changed to Diagnostic Code 5054 at the time of the reduction of September 1986.  The effective date for the use of Diagnostic Code 5054 was established as of October 1, 1975.  The RO later restored the reduction in December 1986 and used both Diagnostic Codes 5054 and 5255 to rate the Veteran's disability from that time until April 2004.  

The RO issued a rating decision in April 2004 to restore the Veteran's 80 percent rating for his left hip disability based on the Board's holding in its decision of October 2003.  Aside from the use of Diagnostic Code 5003, the RO used only Diagnostic Code 5054 to rate the Veteran's left hip.  That same diagnostic code has been used throughout the remainder of the appeal.  The Board notes that the assignment of a particular diagnostic code to evaluate a disability is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

As shown, the Veteran's service-connected left hip disability was rated under Diagnostic Code 5255 for more than 10 years prior to rating the disability under Diagnostic Code 5045 or the elimination of use of 5255 altogether.  However, the change in, or elimination of the diagnostic code used did not equate to a severance of service connection for the disability that was rated under Diagnostic Code 5255.  See 38 U.S.C.A. § 1159 (West 2002) (In general, service connection for any disability which has been in force for ten or more years shall not be severed except upon a showing that the grant of service connection was based on fraud or the person concerned did not have the requisite service or character of discharge.); see also 38 C.F.R. § 3.957 (2011).  The RO did not eliminate a rating for the Veteran's disability or sever service connection.  The RO used the diagnostic code that more accurately determined the disability benefit for the left hip; the disability involved a prosthetic implant and not a fracture of the shaft or anatomical neck of the femur.  See Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011).  Moreover, there was no reduction in the disability rating assigned.

As noted in the Background information, the Veteran was originally given an overall 100 percent rating for both hips and both knees combined with his first VA disability rating in November 1974.  This was a stabilization rating.  His disability was reevaluated in October 1975.  At that time he received a separate 80 percent disability rating for his left hip under Diagnostic Code 5255.  His disability has been rated at the 80 percent level, or higher, since that time (allowing for the temporary reduction in the rating that was later restored by the Board).

The RO issued a rating decision to implement the Board's restoration of the 80 percent rating in April 2004.  The RO cited to Diagnostic Codes 5003-5054 for the rating.  As shown above, the rating criteria for Diagnostic Code 5054 does not provide for an 80 percent rating.  Thus, the only schedular rating available for an increase is either a 90 percent rating under Diagnostic Code 5054 or a 90 percent rating for unfavorable ankylosis of the hip under Diagnostic Code 5250.

The Veteran's left hip disability rating was increased to 90 percent in July 2011, effective from May 25, 2008.  The RO cited to a medical record entry from Dr. Fraser from that date as the first evidence of the Veteran requiring the use of crutches.  The 90 percent rating was established under Diagnostic Code 5003-5054.  

At the outset, the Board notes that the evidence of record does not establish the Veteran as having unfavorable ankylosis of the left hip at any time during the pendency of the appeal.  The evidence documents a loose prosthetic implant and the Veteran has movement of the hip joint.  Accordingly, consideration of a 90 percent rating under Diagnostic Code 5250 is not applicable for any period prior to May 25, 2008.  

The medical evidence for the period from 1986 to 1988 provides contradictory information.  The Veteran was said to not use crutches since 1976 because of upper extremity problems.  The physical therapist also said the Veteran was unable to use crutches or canes due to pain and weakness in his shoulder girdle and upper extremities.  However, the contract rheumatology examiner noted the Veteran as using crutches in January 1987.  The Veteran testified in October 1988 that he had stopped using crutches in 1983 or 1984 because he did not feel safe using them.  Dr. Garnett provided a statement at that time that said the Veteran could not support himself with crutches due to severe limb girdle disease of the shoulders.  

The medical evidence establishes that by 1993 the Veteran was using crutches or other assistive devices to help him get around.  Medical records from Dr. Fraser, VA, and Dr. Tower clearly demonstrate the use of crutches in the later 1990's and beyond.  Dr. Tower even recommended the use of a walker for the Veteran's protection.

The medical evidence also establishes from 1986 that the Veteran had limitation of motion and weakness in his left hip.  This is noted on multiple examinations and in the records from Dr. Fraser.  The July 1986 VA examiner said the Veteran could walk 1,000 feet at a slow pace on level ground.  However, the examiner also said the Veteran had a limitation of activity due to loss of muscle control of the left hip.  The December 1986 VA examiner said the Veteran could walk for 100 yards without rest but also said the Veteran used crutches.  The January 1987 report from the physical therapist said the Veteran had a slow and laborious and unsteady gait.  She said the Veteran's hip range of motion and strength were inhibited by pain.  The later treatment records and examination reports do not show any improvement over the above described condition aside from Dr. Sparks report in 1995 that stands quite alone in its findings. 

There is no question that the Veteran satisfies the criteria for a 70 percent rating under the criteria listed under Diagnostic Code 5054 throughout the pendency of this appeal.  He clearly has markedly severe residual weakness, pain or limitation of motion following his implant.  The rating criteria provide that a 90 percent rating is warranted where there is painful motion or weakness such as to require the use of crutches.  The evidence is unequivocal as to the Veteran's constant state of painful motion and weakness.  His "need," or requirement for the use of crutches is evident from the medical evidence.  He was precluded from such use due to other impairments of the body, to include his service-connected left shoulder for a period of time.  The Veteran appears to have made do without the crutches until his disability became such that he began to use the crutches on a regular basis in 1993 and beyond.

The Board finds that, considering the evidence of record, and resolving reasonable doubt in favor of the Veteran, he satisfies the criteria for a 90 percent rating under Diagnostic Code 5054 from September 30, 1986.  38 U.S.C.A. § 5017 (West 2002); 38 C.F.R. § 3.102 (2011).  The Veteran has required the use of crutches in addition to his painful motion and weakness but was precluded from such use until later in his appeal period.  The rating criteria do not address such a circumstance; only whether the use of crutches is required.  The Board finds that the 90 percent rating is warranted as a reflection of the level of disability experienced by the Veteran and his inability to use his left hip.  

As noted, there is no question as to the Veteran's required use of crutches later in the appeal period.  The RO even acknowledged this point with the rating decision of July 2011.  However, the RO determined that the evidence did not demonstrate the requirement for the use of crutches until May 25, 2008, whereas the Board believes the evidence supports such a finding from an earlier time as indicated above.  

Knees

Disabilities associated with traumatic arthritis are evaluated under Diagnostic Code 5010.  Further, the Schedule for Rating Disabilities directs that disabilities involving traumatic arthritis are to be evaluated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  Degenerative arthritis established by X- ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the knee joint is evaluated under Diagnostic Code 5260, for limitation of flexion, and Diagnostic Code 5261, for limitation of extension.  Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is for consideration when flexion is limited to 30 degrees.  A 30 percent rating is applicable where flexion is limited to 15 degrees.

Under Diagnostic Code 5261, a noncompensable rating is warranted where extension is limited to 5 degrees. A 10 percent rating is assigned when extension of the knee is limited to 10 degrees.  A 20 percent rating is applicable when extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  Finally, a 40 percent rating is assigned when extension is limited to 30 degrees.  38 C.F.R. § 4.71a. (Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2011)).

Diagnostic Code 5257 is used to evaluate disabilities for impairments of the knee involving recurrent subluxation or lateral instability.  A 10 percent rating is warranted where there is slight disability.  A 20 percent rating is for consideration with a moderate disability.  A 30 percent rating, the highest schedular rating, is for application where there is evidence of severe disability.

The rating criteria under Diagnostic Code 5256 are used to evaluate disabilities involving ankylosis of the knee, either favorable or unfavorable.  Finally, the criteria under Diagnostic Code 5262 relate to disabilities involving impairment of the tibia and fibula.  38 C.F.R. § 4.71a.

In addition to the schedular criteria, the VA's Office of the General Counsel, in a precedent decision dated in July 1997, held that, where a claimant has arthritis and instability of the knee, 38 C.F.R. § 4.71a authorizes multiple ratings under Diagnostic Codes 5003 and 5257 in order to take into consideration both limitation of motion and instability of the knee.  VAOPGCPREC 23-97.  The General Counsel issued another opinion that provided additional guidance in assigning such separate ratings.  Specifically, the opinion said that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, limitation of motion under Diagnostic Codes 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.

A third General Counsel, VAOPGCPREC 9-2004, held that separate ratings under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension) may be assigned for disability of the same joint.

The Board notes that the rating criteria for disabilities involving the knee and the leg, under Diagnostic Codes 5256-5262, are unchanged from September 1986.  

The Board further notes that inasmuch as the record reveals no evidence of ankylosis or impairment of the tibia or fibula, an increased evaluation under Diagnostic Codes 5256 and 5262, 38 C.F.R. § 4.71a, respectively, are not for application in this case.  

One additional consideration pertains to preservation of disability ratings that have been in effect for more than 20 years.  In that regard, a disability that has been continuously rated at or above any evaluation for 20 or more years shall not be rated at less than such an evaluation, except upon a showing that such rating was based on fraud.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2011).  The effective date of the 20-year period will be computed from the effective date of the evaluation to the effective date of reduction of evaluation.  Id.

A review of the rating history is in order.  The Veteran was initially granted service connection for combined bilateral hip and bilateral knee disabilities in November 1974.  No specific hip or knee disability was identified; rather it was an overall 100 percent prestabilization rating.  The RO issued a rating decision to terminate the prior prestabilization rating in October 1975.  The Veteran's hips were given individual ratings but his knees were not addressed.  

The RO issued a rating decision in September 1986 that said it incorporated the facts from the October 1975 rating decision.  The rating decision provided separate disability ratings for the Veteran's knees at the noncompensable level.  The medical evidence of record prior to the time of the rating action primarily focused on the Veteran's hips.  The knees were not discussed in the VA examination of July 1986.  The diagnostic codes used to rate the disabilities were 5003 and 5260, pertaining to disabilities involving degenerative arthritis/osteoarthritis and limitation of flexion.  The effective date of the rating was as of October 1, 1975.  

The RO issued a rating decision in March 1987 that increased the Veteran's left knee rating to 30 percent and his right knee rating was increased to 20 percent.  Both ratings were based on Diagnostic Codes 5003 and 5261, pertaining to arthritis and limitation of extension.  The ratings were effective from September 30, 1986.  The Veteran has disagreed with this rating action.

The RO issued a rating decision in December 1994.  The Veteran's knee ratings were confirmed and continued at their prior disability levels.  However, the RO did change the diagnostic codes used to evaluate the knee disabilities by using 5003 and 5257.  As noted, Diagnostic Code 5257 relates to impairments of the knee characterized by recurrent subluxation or lateral instability.  The rating decision did not explain the basis for this change in diagnostic codes, especially in light of the recent examination findings that found no evidence of instability.  In addition, the reasons and bases for the ratings discussed only that the Veteran required a greater degree of limitation of extension in order to warrant increased ratings for the knee disabilities.  The effective date for this change in diagnostic codes was established as of September 30, 1986.  

The Veteran's knee ratings remained at their respective levels, and evaluated under Diagnostic Codes 5003-5257, until the rating decision of July 2011.  At that time, the RO determined that the 30 percent rating for the left knee and the 20 percent rating for the right knee had been in effect for over 20 years and were protected.  However, the RO noted that separate ratings could be assigned for knee disabilities that involved arthritis (Diagnostic Code 5003) and instability/subluxation (Diagnostic Code 5257) without citation to specific authority.  See VAOPGCPRECs 23-97, 9-98.

The RO granted service connection for "separate" knee disabilities involving limitation of extension of each knee.  The RO assigned a 30 percent rating under Diagnostic Code 5261 for each knee and an effective date of the date of the last VA examination, July 13, 2011.  The RO did not consider whether separate ratings were warranted for limitation of flexion of either knee.

The evidence of record at the time of the March 1987 rating decision primarily consisted of evidence from a contract rheumatology examination where the Veteran reported pain in both knees in January 1987.  He said he had a sensation of swelling in his knees from 1-14 days that involved one knee or the other.  Records from Peninsula Physical Therapy were associated with the claims folder in January 1987.  The Veteran had a range of motion for the right knee measured as 15 to 135 degrees and the left knee as 20 to 130 degrees.  The therapist also reported that the Veteran had degenerative osteoarthritis in both knees.  

It was the latter evidence that provided the basis for the increased rating established for limitation of extension in March 1987.  A 30 percent rating is warranted where extension is limited to 20 degrees and a 20 percent rating is applicable where extension is limited to 15 degrees.  Thus, the evidence supported a left knee rating of 30 percent and a right knee rating of 20 percent with no higher rating demonstrated under any of the other diagnostic codes for rating knee and leg disabilities.  

The Veteran was afforded a VA neurological examination in December 1993.  The Veteran appeared at the examination with a cane.  The examiner noted that the Veteran complained that his knees ached frequently because of uneven wear secondary to trying to favor his left leg and left hip.  The Veteran said that he frequently used his right leg to support himself and that his left leg would give out.  The examiner said that the Veteran was quite unstable because of a diffuse weakness of the hip musculature.  The examiner said that the Veteran had diffuse orthopedic problems that included DJD of the knees.  

The Veteran was afforded a contract orthopedic examination in November 1993, with the report submitted in January 1994.  The examiner noted that the Veteran estimated that he could sit for 2 hours, stand for 5-7 minutes, and walk 100 feet without a cane and 200 feet with a cane.  The Veteran was noted to walk with a marked limp, antalgic type, which favored the left lower extremity.  The Veteran said that he was unable to toe or heel walk on the left side but could do this on the right side.  The Veteran could do a one-quarter squat or deep knee bend and recover but did this with the left knee extended.  A measurement of the Veteran's thigh circumference was equal for both thighs.  

In regard to the Veteran's knees, the range of motion was given as 10 degrees extension, and 130 degrees flexion on the right and 0 degrees extension and 110 degrees flexion on the left.  The examiner did state there was no collateral or cruciate instability and no effusion of either knee.  He also noted that x-rays of the knees showed narrowing of the medial compartments.  The examiner provided a diagnosis of osteoarthritic change of both the right and left knee involving at least the medial compartment.  

The RO issued a rating decision in December 1994.  The RO noted that the contract orthopedic examination found no evidence of instability.  The Veteran's knee ratings were confirmed and continued at their prior disability levels.  In referring to the applicable rating criteria, the recent medical evidence would warrant a 10 percent rating for limitation of extension of the right knee but would not warrant a compensable disability rating for limitation of extension of the left knee.  A compensable rating for limitation of flexion, for either knee, would not be justified.

Although no increase was granted, the RO did change the diagnostic code used to evaluate the knee disabilities by using 5003 and 5257.  As noted, Diagnostic Code 5257 relates to impairments of the knee characterized by recurrent subluxation or lateral instability.  The rating decision does not explain the basis for this change in diagnostic codes, especially in light of the examination findings that found no evidence of instability.  In addition, the reasons and bases for the ratings discussed only that the Veteran required a greater degree of limitation of extension in order to warrant increased ratings for the knee disabilities.  

In evaluating the evidence of record, the Board finds that a separate rating for limitation of extension of the right knee is in order, based on the medical evidence from the VA contract examination of November 13, 1993.  As discussed, the evidence did not reflect instability or subluxation of either knee, especially the right knee as to warrant a 30 percent rating under Diagnostic Code 5257.  However, the Veteran's extension was limited to 10 degrees for the right knee and that satisfies the criteria for a 10 percent rating under Diagnostic Code 5261.

The Board notes that there is a gap in the medical evidence of record relating to the Veteran's knees.  This is due in part to the case being remanded in 2000, 2002, 2003, and 2007, to arrange for a hearing as well as attempting to arrange for VA examinations for the Veteran.  The arranging for VA examinations was complicated by the Veteran's inability to travel to Anchorage for the necessary examinations and the need to arrange for an adequate examination on a local basis.  Further, the private and VA clinical records in the intervening years have primarily addressed other medical conditions and disabilities.  Those entries that addressed the Veteran's knees did not provide objective evidence in the form of range of motion or providing evidence of specific defects such as impairment of the joints.  Rather, they noted his continued complaints of pain that have been present throughout the appeal.

The Veteran was afforded a joints examination in December 2009.  The examiner traced the Veteran's arthritis of the knees to incidents in service.  It was noted that there had been no surgeries for either knee and both knees had gotten worse over the years.  The examiner said the Veteran had used crutches for walking for the last few years.  On physical examination of the left knee the examiner said there was no evidence of deformity, incoordination, dislocation or subluxation, locking, or effusion.  He did say the Veteran experienced giving way and instability, pain, stiffness, and weakness.  The Veteran reported that he experienced severe flare-ups that occurred every 2 to 3 weeks and would last from 2 to 7 days.  A flare-up was precipitated by a fall and the Veteran would use hot packs, rest and medication for relief.

In regard to the right knee the examiner said there was no evidence of deformity or giving way, stiffness, or incoordination.  There was evidence of instability, pain and weakness.  There were no episodes of locking or dislocation.  The Veteran reported having moderate flare-ups about every 3 to 4 months that would last 3 to 7 days.  The examiner said there were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran was unable to stand or move for more than a few minutes.  He was also unable to walk for more than a few yards.  The examiner said the Veteran used canes, crutches, and a wheelchair to assist in getting around.  

The left knee was said to have a range of motion of flexion from 0 to 100 degrees, extension was to 5 degrees.  The right knee had flexion of 0 to 85 degrees and extension to 7 degrees.  The examiner said that there was objective evidence of pain with active motion for both knees.  There was no additional loss of motion with repetitive testing for either knee.  

X-rays of the knees showed osteopenic bones, especially on the left.  There was mild degenerative change of the tibiofemoral joint on the right and mild enthesophyte formation anterior superior aspect of the patella on the right.  

The above evidence does not demonstrate a basis for an increased rating for either knee under Diagnostic Code 5257.  The Veteran was noted to have pain, giving way and instability in both knees; however, the Veteran is already rated at the 30 percent level for severe instability of the left knee, the maximum schedular rating under that diagnostic code.  The right knee disability is rated at the 20 percent level for moderate instability.  The evidence did not show any episodes of dislocation or subluxation, rather the Veteran experienced giving way and instability due to pain and weakness in his left leg.  The Board finds that the ratings in effect under Diagnostic Code 5257 accurately account for the Veteran's symptomatology.

As with the examination report of December 1993, the Veteran was noted to have a limitation of extension, at this time in both knees.  In reviewing the rating criteria under Diagnostic Code 5261, the limitations noted on examination would warrant a 10 percent rating for each knee.  However, by virtue of the Board's earlier finding, a 10 percent rating is already established for limitation of extension of the right knee from November 13, 1993.  Based on the medical evidence of record as of December 23, 2009, a 10 percent rating for limitation of extension of the left knee is granted.

The Veteran's knees were also examined in July 2011.  The Veteran said he experienced loss of motion, lock-up, popping and persistent pain with advancing DJD in his left knee.  He said he had the same symptoms with his right knee.  The examiner listed specific symptoms for the knees that included deformity, giving way, pain, stiffness, weakness, decreased speed of joint motion and locking episodes that occurred several times a week.  The symptoms did not include incoordination, dislocation or subluxation.  There were no flare-ups.  

The examiner said there were no constitutional symptoms of arthritis or incapacitating episodes.  He said the Veteran was unable to stand for more than a few minutes and was unable to walk more than a few yards.  The Veteran was said to use crutches and/or a wheelchair all of the time.  The Veteran had an antalgic gait with poor propulsion.  

As to the right knee, the examiner said there was tenderness and deformity from DJD.  There was no evidence of instability.  The left knee was noted to have tenderness and instability.  The examiner said there was moderate instability in the medial/lateral ligaments.  There was also deformity due to DJD.  The right knee had an active range of motion of flexion to 90 degrees and extension to 20 degrees.  There was pain with motion and repetitive testing and a reduction in the range of motion.  Repetitive testing showed flexion to 40 degrees and extension to 25 degrees.  The left knee had flexion to 90 degrees and extension to 15 degrees.  However, as with the right knee, there was pain on motion and limitations after repetitive testing with flexion to 35 degrees and extension to 20 degrees.  

The examiner provided a length measurement for both legs.  The right leg was measured as 39 3/4-inches and the left leg at 40 3/8-inches.  X-rays of the knees were reported as a single event.  There was mild degenerative change of the tibiofemoral joint bilaterally as well as the patellofemoral joint bilaterally.  The report said the Veteran's bones were somewhat osteopenic.

The examiner listed diagnoses of DJD of the left knee with lateral collateral strain and loss of motion and DJD of the right knee with loss of motion.  An assessment of the impact of the Veteran's knees disabilities was provided with the assessment being the same for each item evaluated except there was a moderate impact on driving from the left knee as opposed to a mild impact for the right knee.  Otherwise, the examiner said that the Veteran's bilateral arthritis of the knee disabilities prevented him from chores, shopping, exercise, sports, and recreation.  There was a severe impact on traveling and a moderate impact on bathing, dressing, toileting, and grooming.  There was no impact on feeding.  

The RO addressed limitation of extension of the right knee and limitation of extension of the left knee (Diagnostic Code 5261), with a 30 percent disability rating assigned for each disability.  The effective date of the grant for benefits was July 13, 2011, the date of the most recent examination.  The assigned ratings reflect the proper rating for the limitation of extension demonstrated on repetitive testing.  Further, the rating decision left the ratings for each knee under Diagnostic Code 5257 unchanged as they were because they had been in effect for over 20 years.  The RO did not address the possibility of additional ratings for limitation of flexion.

In that regard, the Veteran did not have a compensable disability for limitation of flexion, under Diagnostic Code 5260, with active movement.  However, after repetitive testing his range of motion for flexion of the right knee was 35 degrees and 40 degrees for the left knee.  In applying the rating criteria, the Veteran is granted a 20 percent rating for the right knee as the degree of limitation more closely approximates the criteria for that level of disability.  He is also granted a 10 percent rating for the left knee.  

The evidence does not support an increased rating for either knee under Diagnostic Code 5257.  As before, the Veteran is at the maximum schedular rating in that regard for his left knee.  The Veteran continued to experience pain and giving way in the right knee but the examiner specifically found that there was no ligamentous instability or subluxation.  Finally, there is no basis for an increased or separate rating under any other diagnostic code for knee and leg disabilities.

In summary, the Veteran's left and right knee disabilities were rated as noncompensable under Diagnostic Codes 5003-5260 by way of the rating decision of September 1986.  The effective date was established as October 1, 1975.  The disability rating was increased to 30 percent for the left knee and 20 percent for the right knee for limitation of extension under Diagnostic Codes 5003-5261 in March 1987.  The effective date was established as of September 30, 1986. 
 
An increased rating was denied in December 1994; however, the diagnostic code used to rate the Veteran's disability was changed to 5257.  The same effective date of September 30, 1986, was established.  At that time the most recent evidence of record did not support the previously assigned 30 percent rating for the left knee and 20 percent rating for the right knee for limitation of extension.  The evidence has demonstrated that the Veteran was entitled to a separate 10 percent rating for limitation of extension of the right knee effective from November 13, 1993.

The examination report from December 2009 provided evidence to show that the Veteran should be granted a separate rating 10 percent rating for limitation of extension of the left knee, effective from the date of the examination of December 23, 2009.

Finally, the results of the July 2011 examination provided for the RO to grant separate disability ratings for limitation of extension for both knees with each assigned a 30 percent rating, effective from July 13, 2011.  The examination also provided evidence to grant a separate disability ratings for limitation of flexion for the right knee of 20 percent and a 10 percent rating for limitation of flexion of the left knee.  Both of the latter ratings are effective as of the date of the examination-July 13, 2011. 
 
The Board notes that, at the time of the March 1987 rating decision, the Veteran's knee disabilities had been rated under Diagnostic Code 5003-5260 for limitation of flexion for over 10 years.  38 U.S.C.A. § 1159; 38 C.F.R. § 3.957.  This was changed with the rating decision now evaluating the Veteran's disabilities under Diagnostic Codes 5003-5261 for limitation of extension.  However, the change in diagnostic codes did not sever service connection for the Veteran's knee disabilities.  The Veteran had previously been rated at the noncompensable level and the change in diagnostic code resulted in ratings of 30 percent for the left knee and 20 percent for the right knee.  The change accurately reflected the nature of his bilateral knee disabilities based on the medical evidence that established a ratable limitation of extension for each knee.  See Read, Butts, supra.  

In regard to the preserved or "protected" status of the disability ratings provided in December 1994, the Board notes that the Read decision did not reach the issue of ratings that had been in effect for 20 years or more.  The Court issued a decision in Murray v. Shinseki, 24 Vet. App. 420 (2011) that addressed whether a disability evaluation that has been continuously in effect for more than 20 years is considered to have been reduced when VA assigns a new diagnostic code for the condition.  In that decision, the Veteran had a disability rating of 10 percent for a left knee disability under Diagnostic Code 5257.  The rating was initially established as of October 31, 1983.

The Veteran had sought an increased rating in November 2001.  During the development of his case, the 10 percent rating became protected on October 31, 2003, as it had remained in effect for 20 years.  A VA examination from 2008 found no evidence of instability, dislocation or subluxation.  The Veteran was determined to have arthritis of the knee.  The RO issued a rating decision that reclassified the Veteran's left knee disability as residuals of a left knee injury with arthritis and assigned a 10 percent disability rating under Diagnostic Codes 5260-5261.  The Board denied an increased rating and did not assign a separate disability rating under Diagnostic Code 5257, relying on the cited examination report as showing no evidence of instability.

The Court reversed the Board's action by holding that a current examination cannot act to reduce a protected disability rating where the symptoms upon which the disability rating was based are no longer present.  Id. at 425.  Although the facts in the Murray case differ from the current appeal, the change in diagnostic codes kept that veteran at a 10 percent level rather than providing an additional 10 percent rating, the holding is applicable in this case.  The Veteran in the current appeal has been in receipt of a 100 percent rating since September 30, 1974, and any change in diagnostic codes used to evaluate his knees would not result in a decrease in his compensation.  However, the Veteran has protected ratings as a result of the rating decision from December 1994 as the ratings under 5257 were given the same effective date of September 30, 1986, as the prior rating decision of March 1987.  Accordingly, the Board has considered the Veteran for increased ratings under Diagnostic Code 5257 and rated the other disabilities of his knees as separate disabilities as provided for by the applicable General Counsel opinions.

Higher Initial Rating
Cervical Spine

The Veteran's claim for a higher evaluation for his cervical spine disability is an original claim that was placed in appellate status by a NOD expressing disagreement with an initial rating award.  As such, separate ratings, or staged ratings, can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's disability was originally rated under Diagnostic Code 5290, for limitation of motion of the cervical spine, when service connection was granted in March 1987.  He was given a 30 percent rating at the time, the maximum schedular evaluation.  The effective date for service connection and the 30 percent rating was established as of September 30, 1986.  The Veteran's disability rating was later increased to 40 percent by way of a rating decision dated in December 1994.  The RO rated the Veteran's disability as IVDS under Diagnostic Code 5293, effective from September 30, 1986.

The pertinent rating criteria for evaluating disabilities of the cervical spine/IVDS were unchanged from September 1986 until September 2002.  Under Diagnostic Code 5293, pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief, warrants a 60 percent rating.  A 40 percent rating is applicable where there is severe intervertebral disc syndrome, with recurring attacks, with intermittent relief.  38 C.F.R. § 4.71a (2002).

As noted, the regulations used to evaluate disabilities of the spine were amended twice during the pendency of the Veteran's appeal.  The first change occurred in August 2002, effective as of September 23, 2002.  67 Fed. Reg. 54,345-54,349, Aug. 22, 2002 (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  The change related to evaluating disabilities involving IVDS under Diagnostic Code 5293.  The change required rating the orthopedic and neurological manifestations separately, if warranted.  In addition, the option of rating an IVDS disability based on incapacitating episodes was now established.  The rating criteria pertaining to disabilities of the spine were amended again in August 2003, effective as of September 26, 2003.  68 Fed. Reg. 51,454-51,458, Aug. 27, 2003 (codified at 38 C.F.R. § 4.71a (2011), Diagnostic Codes 5235-5243 and accompanying notes).  This change amended all of the diagnostic codes used to evaluate disabilities of the spine.  New rating criteria were also implemented.

In evaluating the Veteran's claim, the Board must analyze the various versions of rating criteria applicable to his claim.  However, even if the Board finds a revised version more favorable, the reach of the new criteria can be no earlier than the effective date of that change.  See VAOPGCPRECs 3-2000, 7-2003; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The Veteran was informed of the change in regulations by way of a letter dated in November 2009.  Moreover, the RO re-adjudicated the Veteran's claim by applying the several regulations in effect over the period of the appeal in July 2011.  The claim for a higher rating remained denied and the Veteran was issued an SSOC that contained the pertinent regulatory provisions.  Accordingly, there is no prejudice to the Veteran in the Board reviewing his claim under the various regulations in effect throughout the pendency of the appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Criteria in Effect Prior to September 23, 2002

The Veteran submitted a report of an x-ray of the cervical spine that reported degenerative disc disease (DDD) at C5-6 and C6-7 that was associated with degenerative arthritic changes and moderate encroachment upon the right neural foramina at C5-6 in September 1986.  The findings from examinations in January 1987 documented pain in the neck and limitation of motion with pain in addition to the x-ray evidence of DJD and DDD.  There was no evidence of radiculopathy.

As noted the Veteran was granted service connection and given a 30 percent rating for limitation of motion of the cervical spine in March 1987.  The medical records do not provide much information in regard to the Veteran's cervical spine until he was afforded examinations in late 1993.  He again had limited range of motion of the cervical spine.  X-rays further documented the presence of DDD and DJD of the cervical spine.  An examiner also said there was possible radiculopathy involving either the right or left or both upper extremities.  The RO re-characterized the Veteran's disability as IVDS and increased the disability rating to 40 percent for IVDS in December 1994.  To warrant a higher rating of 60 percent the record would have to show evidence of pronounced IVDS and persistent symptoms as described in the rating criteria and with little intermittent relief.

A thorough review of the extensive medical evidence of record from September 1986 to July 2011 fails to demonstrate that the Veteran's service-connected arthritis and DDD of the cervical spine have been manifested by persistent symptoms, with little intermittent relief as described in the rating criteria.  Further, the evidence does not demonstrate the symptoms that are present to be with little intermittent relief such as to warrant a 60 percent rating under Diagnostic Code 5293 prior to July 2011.

This review includes the several the significant amount of medical record evidence, private and VA, as well as VA examinations provided before and after December 1994.  Those medical records, while addressing some symptoms associated with the cervical spine and providing updated radiographic evidence of changes in the cervical spine, do not include evidence to show the Veteran as experiencing the symptomatology required to a higher rating.  Further, the examination reports also did not document findings necessary to warrant a higher rating.  There were no neurological findings of the upper extremities equivalent to an absent ankle jerk.  The reported reflex testing in the examinations demonstrated positive (normal) findings for reflexes.  The later reports document essentially the same symptoms of pain and painful motion of the cervical spine.  There were no findings of neurological impairment.  The Veteran's lay statement and testimony focused on other impairments for the most part and he did not contend that his cervical spine IVDS symptomatology was such that a finding could be made to warrant a 60 percent rating. 

The findings of the VA examinations from December 2009 did not demonstrate evidence of radiculopathy.  The Veteran had normal results for sensory examination and reflexes.  He did not complain of severe pain associated with his cervical IVDS.  Nor did he complain of paresthesias in either arm.

By contrast, the most recent VA examination in July 2011 noted that the Veteran complained of paresthesias of both arms along the C5-6 dermatome secondary to DDD and DJD of the cervical spine.  The Veteran said that he experienced pain at C4-5 and C5-6 upon arising.  He described the pain as stabbing and severe and it would last for hours.  He said this was a daily occurrence.  The pain radiated through the C5-6 dermatome distribution.  The examiner said there was no ankylosis of the cervical spine.  On examination of the cervical sacrospinalis there was no spasm, atrophy, guarding, tenderness, or weakness but there was pain with motion.  

The examiner also provided results for the testing of reflexes of the extremities.  The Veteran's reflex values of the upper and lower extremities were listed as 2+ or normal.  The examiner said the sensory findings for the upper extremities showed no affected nerve and that vibration, position sense, pain or pinprick and light touch were all normal.  The Veteran's muscle tone was said to be normal but there was evidence of atrophy of the deltoids bilaterally and supraspinatus bilaterally.  X-rays of the cervical spine were compared to those from the examination of December 2009.  The final impression was of DDD from C3 caudally and a question of a significant bony encroachment upon multiple intervertebral foramina bilaterally.  

The examiner provided a diagnosis of DDD and DJD of the cervical spine with bilateral C5-6 radiculopathy.  He said that pain affected the Veteran's daily activities.  The examiner further stated that there was no peripheral neuropathy but the Veteran did have a central neuropathy due to compression on C5-6 dermatome that caused paresthesias.  The examiner said that there was no muscular atrophy associated with the cervical radiculopathy.  Rather, the examiner opined that the Veteran's decrease in muscle strength was due to disuse rather than peripheral or central neuropathy.  He said he based this opinion on his review of the claims folder and the medical examinations of record.  

The Board notes that paresthesia is defined as an abnormal touch sensation, such as burning or prickling, often in the absence of an external stimulus.  Ruiz v. Gober, 10 Vet. App. 352, 353-54 (1997).  

The above examination findings demonstrate an increase in severity of the Veteran's symptoms.  He complained of a stabbing pain that lasted for hours and that occurred on a daily basis.  He had symptoms of paresthesias in both arm.  The examiner provided a diagnosis of cervical radiculopathy which had not been made on prior examinations.  Only a diagnosis of possible radiculopathy was previously of record.  The results of the VA spine examination of July 13, 2011, present evidence of symptomatology that more closely approximate the rating criteria for a 60 percent rating under Diagnostic Code 5293.  Therefore, a 60 percent rating for IVDS under that diagnostic code is warranted from that date.  This is the earliest date that this increase in symptoms is ascertainable.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011).


Criteria in Effect from September 23, 2002

The criteria, as amended in September 2002, direct that IVDS be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Explanatory notes for the new criteria explain that an incapacitating episode is a period of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.  Further, when evaluating on the basis of chronic manifestations, orthopedic disabilities are to be evaluated using criteria for the most appropriate orthopedic diagnostic code or codes.  Neurologic disabilities are to be evaluated separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id.

As to incapacitating episodes, a 10 percent rating is warranted where there are incapacitating episodes of least one but less than two weeks total duration during the past 12 months.  A 20 percent rating is for consideration where there are incapacitating episodes of at least two but less than four weeks total duration during the past 12 months.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable.  60 percent is the maximum rating.  Id.  

The evidence of record does not show any incapacitating episodes to warrant consideration of a disability rating on that basis under the September 2002 change to the rating criteria.  Further, evaluating the orthopedic and neurological manifestations of the Veteran's disability would not result in a higher rating.  The Veteran's orthopedic manifestation would be rated under limitation of motion of the cervical spine under Diagnostic Code 5290.  As previously established, a 30 percent rating is the maximum rating available under this diagnostic code.  There is no evidence of unfavorable ankylosis of the cervical spine to warrant consideration of a 40 percent rating under Diagnostic Code 5287.  Nor is there evidence of residuals of a fracture of any cervical vertebra or complete bony fixation of the spine to support a higher rating under either Diagnostic Code 5285 or 5286, respectively.  38 C.F.R. § 4.71a (2002).

As to rating possible neurological manifestations, the evidence of record does not demonstrate positive findings of neurological impairment associated with the Veteran's cervical spine IVDS prior to the VA examination of July 2011.  However, even if the Veteran was afforded consideration of separate ratings for mild neurological impairment of the upper radicular group under Diagnostic Code 8510, that would only result in separate 20 percent ratings for each arm.  38 C.F.R. § 4.124a (2002).  The evidence of record clearly would not support consideration of moderate or severe impairment of this nerve group in either arm.  

If the 30 percent rating for limitation of motion of the cervical spine is combined with the two 20 percent ratings, the Veteran's combined disability rating would be 60 percent.  See 38 C.F.R. § 4.25 (2002).  However, this rating would not be effective any earlier than the previously determined 60 percent rating because it would be based on the results of the examination of July 2011 providing the neurological manifestation evidence.  Thus, applying this change in the regulations would not provide for a more beneficial rating for the Veteran.

Criteria in Effect from September 26, 2003

Under the change made in September 2003, IVDS is evaluated under Diagnostic Code 5243.  The General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), a 20 percent rating is applicable where there is forward flexion of the cervical spine that is greater than 15 degrees but less than 30 degrees, or the combined range of motion for the cervical spine is 170 degrees, or there is muscle spasm or guarding severe enough to result in abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted where forward flexion of the cervical spine is limited to 15 degrees or less or there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is for consideration where there is unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2011).  (A 50 percent rating is only applicable for disabilities involving the thoracolumbar spine).  

Following the rating criteria, Note (1) provides:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (5) provides:  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a , Diagnostic Code 5243 (2011).

In addition to the requirement to consider separate ratings for the orthopedic and neurological manifestations of the disability of the, the same criteria remained in effect for how to rate a disability of the spine where there are incapacitating episodes.  

Following the rating criteria for incapacitating episodes, Note (1) provides that:  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In regard to the latest change in rating criteria, the Veteran does not exhibit ankylosis, favorable or unfavorable, of the cervical spine at any time during the pendency of the appeal.  Thus, he cannot satisfy the criteria of unfavorable ankylosis of the entire spine that is necessary for a 100 percent rating.  38 C.F.R. § 4.71a (2011), Diagnostic Code 5243.  In fact, the evidence of record, subsequent to the change in regulations of September 2003, does not support more than a 20 percent rating for the orthopedic manifestations of the Veteran's cervical spine disability prior to the examination of July 2011.  The results of range of motion studies from the December 2009 examination, and the evidence of record prior to that date, reflect a greater range of motion than is necessary to satisfy the criteria for a higher rating.  His cervical flexion is beyond the 15 degrees needed to establish a 30 percent rating.  As has been stated, the Veteran does not have favorable ankylosis as an alternative basis to establish a 30 percent rating.  

However, the results of the July 2011 VA spine examination do reflect that the Veteran had forward flexion of the cervical spine limited to 10 degrees.  With repetitive testing the forward flexion was limited to 5 degrees.  The limitation of motion does satisfy the orthopedic rating criteria for a 30 percent rating.  Again, there was no evidence of ankylosis to consider a higher rating on that basis.

The Board must also consider whether there is a basis to rate a separate neurological component of the Veteran's disability.  See 38 C.F.R. § 4.71a, General Formula for Diseases and Injuries of the Spine, Note (1).  In that regard, the VA examiner of July 2011 reported that the Veteran had feelings of paresthesias in both upper extremities.  The examiner diagnosed this as a bilateral cervical radiculopathy.  The examiner provided an assessment that there was no muscular atrophy associated with the cervical radiculopathy.  Rather, it was a symptom that was present and associated with the cervical spine IVDS. 

If a separate rating for neurological aspects of the Veteran's disability were available, they would have to be combined with the applicable rating for the orthopedic manifestations of the Veteran's disability - in this case a 30 percent rating for limitation of motion of the cervical spine.  

Thus, as before, even if a separate 20 percent rating was granted for mild incomplete paralysis of the upper radicular group for each arm, the Veteran's combined disability would still be 60 percent.  See 38 C.F.R. § 4.124a, Diagnostic Code 8510.  The combination of the 30 percent rating for limitation of motion and the two 20 percent ratings would be 60 percent.  38 C.F.R. § 4.25 (2011).  However, as with the prior analysis this rating would not be effective any earlier than the previously determined 60 percent rating under Diagnostic Code 5293 because it would be based on the results of the examination of July 2011 providing the neurological manifestation evidence.  Thus, applying this change in the regulations would not provide for a more beneficial rating for the Veteran.

Finally, the evidence does not demonstrate that the Veteran has not suffered an incapacitating episode as that term is defined in the regulatory changes, at any time from September 2002 to the present.  Thus, there is no basis to assign a disability rating for incapacitating episodes.  

In this case, the separate ratings determined by the Board for the neurologic and orthopedic manifestations of the Veteran's service-connected cervical spine disability would not combine to provide for a rating in excess of 60 percent or an earlier date for an award of 60 percent.  Consequently, an evaluation in excess of 60 percent is not warranted under the current revised criteria.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5243 (2011). 

Consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
Deluca v. Brown, 8. Vet. App. 202 (1995)
and 38 C.F.R. § 3.321(b)(1)

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  

In regard to the left hip, the Board notes that functional limitation due to pain, weakness, and fatigue experienced by the Veteran is contemplated in his 90 percent rating.  Ratings for prosthetic implants represent unique ratings in that the individual is given a 100 percent rating for one year and then rated on the residual disability.  In the case of a hip replacement, a 30 percent rating is the minimum rating to be assigned after one year.  A 70 percent rating represents a disability where there is markedly severe residual weakness, pain or limitation of motion.  In this case the Veteran's 90 percent rating is based on the markedly severe residuals and the required use of crutches.  His disability is constant.  No additional compensation is warranted in consideration of the above factors.  

The Veteran's cervical spine is manifested by reduced range of motion that is painful.  However, the limitation of motion was slight until the examination findings of July 2011.  At the time, there was a pronounced limitation of motion as well as other neurological symptoms that had not been present before.  However, such symptoms do not provide a basis for assignment of additional compensation.  The Veteran cervical spine has not been shown to weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse beyond what is contemplated in his current ratings.

The Veteran's bilateral knee disabilities have been rated at least 30 percent disabling since September 30, 1986.  Prior to the examination in July 2009, there was little to no evidence of the above factors such as to warrant consideration of additional compensation.  However, based on the examination results from 2009 and 2011 the Veteran was granted additional disability compensation to reflect his limitations of flexion and extension in addition to the protected ratings in place under Diagnostic Code 5257.  In short, the Veteran's complaints of pain, weakness and instability are contemplated in his current staged ratings.

In reaching the above conclusions, the Board has considered the Veteran's lay statements regarding his pain and how it affects disabilities and daily life.  However, the objective evidence of record is also of importance when evaluating increased ratings.  In that regard, the Veteran's complaints of pain and associated limitations from pain, weakness and instability have been noted by the various examiners in their findings.  Those same findings have resulted in significant disability ratings for the Veteran that fully contemplate his subjective complaints.

The Board has also considered whether the Veteran's disabilities are so exceptional as to require consideration of an extraschedular rating.  38 C.F.R. § 3.321(b) (1) (2011).  In that regard, the Board notes that the Veteran has not been employed at any time during the pendency of his appeal.  In Thun v. Peake, the Court held that determining whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

In this case, the schedular criteria are adequate to address the Veteran's level of disability for his disabilities of the left hip, cervical spine, right knee and left knee.  His disability evaluations are recognition of the severity of impairment of his individual disabilities.  The Veteran's subjective and objective symptoms are contemplated in the rating criteria and are allowed for in his disability ratings.  His left hip replacement disability is rated under rating criteria that acknowledge the severity of such a disability by way of special criteria that considers pain, weakness and limitation of motion.  He has received the maximum schedular rating and is also in receipt of SMC for loss of use of the left foot.  His cervical spine rating was increased in recognition of the additional symptomatology evident as of the examination in July 2011.  This symptomatology is clearly contemplated in the rating criteria under Diagnostic Code 5293.

In regard to the knees, the Veteran has protected ratings for each knee dating back to September 30, 1986.  As the evidence established the existence of additional disabilities involving limitation of flexion and extension, the Veteran has been granted disability ratings to reflect such findings.  

There is nothing unusual in the Veteran's specific case of complaints of pain, painful motion, weakness, and limitation of motion that makes the rating schedule inadequate to address any of his disabilities.  In light of this finding there is no requirement to proceed with the next two steps in consideration of an extraschedular rating.  Thun, 22, Vet. App. at 116.

Housebound

Additional compensation may be payable at the housebound rate if a veteran has a single service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of service-connected disability or disabilities, is permanently housebound.  See 38 U.S.C.A. § 1114(s) (West Supp. 2011); 38 C.F.R. § 3.350(i) (2011).

The current appeal for this issue has been pending since September 1987.  At that time, the applicable regulation required a 100 percent disability without resort to individual unemployability.  38 C.F.R. § 3.350(i) (1988).  The VA's General Counsel issued a precedential opinion in February 1994 that addressed whether a Veteran could rely on a temporary total disability rating under 38 C.F.R. § 4.30 to meet the 100 percent disability rating required under the regulation.  See VAOPGCPREC 2-94.  The opinion held that a temporary total rating under 38 C.F.R. § 4.30 would satisfy the requirement for a 100 percent rating.  Although the topic was not directly addressed, the opinion also commented that nothing in the language in 38 U.S.C.A. § 1114(s) indicated that Congress meant to exclude a TDIU rating as satisfying the requirement of a 100 percent rating.

As a result of the above opinion, VA amended 38 C.F.R. § 3.350(i)(1) in March 1995 to remove the phrase "without resort to individual unemployability."  See 60 Fed. Reg. 12,886 (March 9, 1995).  The change was effective from that date.  The language of 38 C.F.R. § 3.350(i)(1) has remained unchanged since that time.

In June 1999, VA's General Counsel issued another precedential opinion that held that a claim for a TDIU rating for a particular service-connected disability may not be considered when a schedular 100 percent rating was already in effect for another disability.  The opinion further held that no additional monetary benefit would be available in the hypothetical case of a veteran having one service-connected disability rated 100 percent disabling under the rating schedule and another, separate disability rated totally disabling due to individual unemployability under 38 C.F.R. § 4.16(a).  VAOPGCPREC 6-99.

The Court has interpreted the statute (38 U.S.C.A. § 1114(s)) to mean that the "total" disability rating does not have to be a 100 percent schedular rating.  The total rating requirement may be satisfied where a veteran has been awarded a TDIU rating for a single disability.  See Bradley v. Shinseki, 22 Vet. App. 280, 293 (2008).  The Bradley decision also held that the direction to treat multiple disabilities as one under 38 C.F.R. § 4.16(a) was specifically limited to TDIU ratings.  A TDIU rating based on multiple service-connected disabilities does not satisfy the criteria one total disability in considering entitlement to SMC under 38 U.S.C.A. § 1114(s).  Id. at 290-91.  The Court reiterated this interpretation with its holding in Buie v. Shinseki, 24 Vet. App. 242, 249-250 (2010) ("The Court today holds that a TDIU rating that is based on multiple disabilities cannot satisfy the section 1114(s) requirements of 'a service-connected disability' because that requirement must be met by a single disability").  

In light of the Court's decision in Bradley, VA's General Counsel withdrew VAOPGCPREC 6-99 in November 2009.

During the pendency of his appeal, the Court issued a decision in Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009), that affects this case.  The Court held that there is no freestanding claim for TDIU.  The Court also held that a claim for TDIU can be reasonably raised by the record, to include in cases involving a claim for an increased rating for an already service-connected disability.  Id. at 453-54.  The issue of entitlement to a TDIU rating has been raised by the evidence of record in this case only for consideration of whether such a rating can be used to support a grant for SMC under 38 U.S.C.A. § 1114(s).

In addition to entitlement based on how disabilities are rated, a veteran will be also determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  See 38 U.S.C.A. § 1114(s); see also 38 C.F.R. § 3.350(i)(2).  This portion of the regulation is unchanged since 1987.  The statutory provision has been amended over the years to reflect the change in the amount of SMC paid.  

The Board notes that the requirement that a veteran be "substantially confined" to the home or its immediate premises is broadly construed and met when the veteran is simply unable to leave the home to earn a living, as opposed to requiring that the veteran be unable to leave the house at all.  See Howell v. Nicholson, 19 Vet. App. 535 (2006) (substantially confined means the inability to leave the house except in instances of seeking medical treatment); cf. Hartness v. Nicholson, 20 Vet. App. 216, 222 (2006) (adjudicating a claim for special monthly pension based on being housebound).  

The Veteran does not have a single disability that is rated at 100 percent on a schedular basis.  Therefore, the question of a total rating, on the basis of TDIU, must be addressed.

Total disability is considered to exist when there is any impairment, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1) (2011).  In general, total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2) (2011).

Generally, a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities with at least one disability rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  However, as this Veteran is in receipt of a 100 percent rating, based on the combination of the ratings for his service-connected disabilities, the TDIU issue in this case must be resolved on whether there is a single service-connected disability that makes him unable to obtain and maintain substantially gainful employment.  See Bradley, Buie, supra.

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2011).  Marginal employment may be held to exist, on a facts found basis, such as a sheltered workshop.  Factors to be considered include the veteran's education and employment history.  Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

Individual unemployability must be determined without regard to any non-service connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a) (2011); see 38 C.F.R. § 4.19 (2011) (age is not a factor in evaluating service- connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service connected for arthritis of the left hip with Legg-Perthes disease, status post total left hip replacement, rated as 90 percent disabling, cervical arthritis with disc disease with radiculopathy, rated as 60 percent disabling, left shoulder adhesive capsulitis, bursitis, and tendonitis status post rotator cuff repair, rated as 40 percent disabling, lumbar arthritis, rated as 40 percent disabling, left knee arthritis, rated as 30 percent disabling, limitation of extension of the left knee, rated as 30 percent disabling, limitation of extension of the right knee, rated as 30 percent disabling, right hip arthritis with Legg-Perthes disease, rated as 20 percent disabling, right knee arthritis, rated as 20 percent disabling, right knee limitation flexion, rated as 20 percent disabling, left knee limitation of flexion, rated as 10 percent disabling, thoracic arthritis, rated as 10 percent disabling, lip and nose scars, rated as 10 percent disabling, and nose fracture rated at the noncompensable level.  The Veteran is also in receipt of SMC for the loss of use of his left foot.

The Veteran meets the disability rating requirement for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  His left hip disability rating and cervical spine ratings each meet the criteria for consideration of whether a single disability renders the Veteran unable to obtain or maintain substantially gainful employment.

The Veteran was temporarily medically retired from service as a result of a bilateral hip disability, with his left hip representing a greater disability than the right in September 1974.  At the time of his final retirement from service, based on bilateral hip disabilities in 1978, the Army rated his left hip as 70 percent disabling under Diagnostic Code 5054.  At that time, VA had rated his disability at the 80 percent level, which was the disability rating for the left hip at the beginning of this current appeal.

The Veteran had worked as an electrical engineer after service.  A March 1978 treatment report from Dr. vWichman noted that fact.  He also said that the Veteran was no longer able to work in that capacity as he could not move or sit in front of computers.  The Veteran was said to be planning a career change to a management position.  In a letter from November 1986, Dr. vWichman said the only job the Veteran could do would be sitting and this would be a problem because of pain.  

The claims folder does not reflect evidence employment from the time of the Veteran's claim for SMC was established in September 1987.  

As reflected in the discussion of the left hip rating, the Veteran's has a severe disability of the left hip that is rated at the 90 percent level from September 1986.  He underwent a left hip replacement in May 1975 in the hopes of regaining the use of his left hip.  However, as the medical evidence establishes, the replacement has not been a success.  The Veteran has experienced a great deal of pain, loosening of the artificial hip, muscle loss and weakness in the leg.  The VA examiner of July 1986 said the Veteran had limitation of activity due to loss of muscle control.  She opined that there was no prospect of improvement this long after the hip surgery.  The medical evidence of record, dated after the examination of July 1986, only further supports that original assessment - aside from the 1995 report from Dr. Sparks.  Further, the Veteran is in receipt of SMC for loss of use of his left foot as a direct consequence of the progression of his left hip disability.  The RO established an effective date of September 30, 1986, for the SMC.

The Veteran has additional disabilities that do affect his ability to obtain and maintain employment.  His cervical spine, right hip, left shoulder, and knee disabilities all keep the Veteran from sitting, walking, or standing for any length of time.  However, the evidence of record documents that the Veteran's left hip causes him to suffer from multiple falls and is the main reason for his inability to get around.  It is the primary focus of the medical treatment entries for the entire period of this claim since 1986.  Thus, although the other disabilities are significant in combination as to how they do affect the Veteran, it is his left hip that has been the predominant disability and the disability that has most affected the Veteran's ability to work and his life.  

Upon a review of the evidence of record regarding the Veteran's left hip, his established unemployment, and the applicable rating criteria, the Board finds that the Veteran's service-connected arthritis of the left hip with Legg-Perthes disease, status post total left hip replacement, is such as to make him unable to obtain and maintain substantially gainful employment as a single service-connected disability.  This status has been maintained since the Veteran's claim for such benefit in 1986.

In light of this determination, the Veteran satisfies the necessary criteria for a total rating.  It is clear that he also has the requisite additional disabilities that are independently rated at the 60 percent level.  Accordingly, entitlement to SMC under 38 U.S.C.A. § 1114(s)(1) is established.

In this case, the Veteran has had a significant number of medical appointments throughout the course of his appeal.  In that regard he has been able to leave his house to travel to the appointments.  The evidence reflects that he has made it to his appointments on his own at times.  He also had the assistance of his wife on a number of occasions.  He has also traveled to Alabama for his evaluation by Dr. Sparks.  Although consideration of such evidence as dispositive against the claim is not possible, it is still evidence to be considered, with the other evidence of record, given the frequency of the appointments.  

The Veteran testified in October 1988 that he did not get out of the house very much but that he would drive his wife to work.  This demonstrates an ability to be out and away from his home, on his own, and unrelated to any medical appointments.

The medical evidence from the early 1990's provides a number of assessments regarding the Veteran's combined disabilities affecting his mobility and his having suffered multiple falls.  A VA Aid and Attendance examiner said that, by the Veteran and his wife's description, the Veteran's ability to be safe at home was compromised by his likelihood to fall and be unable to get up unassisted in November 1993.  He remarked that the Veteran might benefit from an emergency call device to be worn at all times.  It is hard to imagine the Veteran being able to go out of the home and be employed if he was not safe at home.

In December 1993 Dr. Anderson said that he had watched the Veteran function in public for the last year and said that the Veteran had difficulty moving except on level ground and then only at a slow pace.  Dr. Anderson said he had seen the Veteran nearly fall on a number of occasions.  He said that the Veteran had difficulty in using crutches or a cane for support due to weakness in his shoulder.  He noted that the Veteran was capable of driving a car but was virtually incapable of any emergency action or handling problems by himself and desired to have his wife with him when he traveled.  He said that this was a convenience that was fully warranted by the Veteran's physical condition.  At the time of his VA orthopedic consultation in November 1996, the Veteran was only able to get around in his house with the use of crutches or a wheel chair.  In May 1999 Dr. Tower recommended that the Veteran use a walker for support.  

Beginning in 2002, Dr. Fraser wrote several letters wherein he said that it was dangerous, possibly life-threatening, for the Veteran to travel but a minimal distance.  In February 2005 Dr. Fraser categorically stated that the Veteran's disabilities made him homebound.  He repeated this assertion in several later statements as well.  A VA Aid and Attendance examination in December 2009 found that the Veteran could not stand without support due to pain in the knees and hips.  The Veteran was also said to be unable to care for himself without outside assistance.  He said it was not safe for the Veteran to live alone, particularly because of his falls.  

The above evidence supports a conclusion that the Veteran's service-connected disabilities do make him housebound.  The Veteran is not able to leave his home to earn a living, although he is able to leave his home for his medical appointments.  The key issue is at what point in the appeal it can be said that the Veteran is housebound.  

The prior assessment, relying on a TDIU determination, established eligibility for SMC from the time of the claim.  Although the above evidence also establishes that the Veteran meets the criteria for being considered housebound, it does not, and cannot establish an earlier date for such an award.  

III.  Veterans Claims Assistance Act of 2000

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1))

In the present case, the Veteran's claim for benefits was received 14 years prior to the enactment of the VCAA.  Thus notice prior to any unfavorable rating action was not required or possible.  

The RO wrote to the Veteran in January 2002. The Veteran was advised of the evidence required to substantiate his claim for an increases in his several disabilities to include his left hip, cervical spine, and knees. He was informed of the evidence required to substantiate his claim for entitlement to SMC under 38 U.S.C.A. § 1114(s).  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.

The RO again wrote to the Veteran in February 2005.  As with the previous letter, the Veteran was advised of the evidence required to substantiate his claim for an increases in his several disabilities to include his left hip, cervical spine, and knees. He was informed of the evidence required to substantiate his claim for entitlement to SMC under 38 U.S.C.A. § 1114(s).  He was advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.

Subsequent to the Board remand of April 2007, the RO wrote to the Veteran in November 2009.  The same general notice on how to substantiate claims for increased ratings and SMC was provided.  The Veteran was also asked to submit any medical evidence he had in his position.  He again was advised on what was needed for VA to assist him in obtaining evidence on his behalf.  The letter included specific rating criteria for certain diagnostic codes pertaining to thigh, knee, and cervical spine.  In addition, the letter provided notice as to how VA disability ratings and effective dates of ratings are determined.

The RO again provided the Veteran with notice on how to substantiate his claim for the pending issues in December 2010.  He was asked to submit evidence in his possession.  He was further advised as to what VA required in order to help him obtain pertinent evidence on his behalf.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset, he demonstrated actual knowledge of what was required to establish entitlement to the benefits sought.  He has submitted multiple lengthy submissions, some even in the form of binders of material, wherein he clearly established his knowledge of the applicable statutory and regulatory provisions.  He presented argument as to how the evidence of record supported his contentions in the claim.  There is no evidence of prejudice to the Veteran based on any notice deficiency and he has not alleged any prejudice.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records (STRs), private treatment records from a number of sources, submissions of letters from his private physicians, VA treatment records, treatise information, CD ROM material, a video tape, a significant amount of material organized by the Veteran to represent the evidence pertinent to each issue on appeal.  The Veteran's case was remanded in 1993, 2000, 2002, 2003, and 2007 to afford him additional development in his claim.  

The Veteran had asked for a Board hearing in this case.  The case was remanded to accommodate the request.  However, because of the Veteran's distance from the RO and his medical condition, he could not travel to the RO for the hearing and an alternative means of conducting the hearing were not available.

As noted, the Veteran was afforded VA examinations.  The examinations extend from 1986 to 2011.  The Board finds that the examinations were adequate in assessing the Veteran's current level of disability at the respective times.  It must be noted that some examinations were more extensive than others with the examinations of December 2009 and July 2011 as examples of examinations that provided a review of the evidence of record and detailed findings in regard to the Veteran's disabilities.  See 38 C.F.R. § 3.326 (2010); see also Barr, 21 Vet. App. at 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Moreover, the results of those examinations led to the Board's granting of additional ratings for the Veteran's bilateral knee disabilities.

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.


ORDER

Entitlement to a disability rating of 90 percent for arthritis of the left hip with Legg-Perthes disease, status post total left hip replacement, from September 30, 1986, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a disability rating of 60 percent for arthritis and disc disease of the cervical spine from July 13, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 30 percent for left knee disability rated under Diagnostic Code 5257 is denied.

Entitlement to a disability rating in excess of 30 percent for limitation of extension of the right knee, from July 13, 2011, is denied.

Entitlement to a disability rating in excess of 30 percent for limitation of extension of the left knee, from July 13, 2011, is denied.

Entitlement to a separate 20 percent rating for limitation of flexion of the right knee from July 13, 2011, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 20 percent for right knee disability rated under Diagnostic Code 5257 is denied.

Entitlement to a disability rating of 10 percent for limitation of extension of the right knee from November 13, 1993, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a disability rating of 10 percent for limitation of extension of the left knee from December 23, 2009, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a separate 10 percent rating for limitation of flexion of the left knee from July 13, 2011, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to SMC under 38 U.S.C.A. § 1114(s)(1) is granted from September 30, 1986, subject to the law and regulations government payment of monetary benefits.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


